Exhibit 10.1
EXECUTION COPY
THIRD AMENDED AND RESTATED
REVOLVING CREDIT FACILITY AGREEMENT
Dated as of October 12, 2007
among
LENNOX INTERNATIONAL INC.,
as the Borrower,
THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender,
and
an Issuing Bank,
JPMORGAN CHASE BANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents,
U.S. BANK NATIONAL ASSOCIATION
and
THE BANK OF NOVA SCOTIA,
as Co-Managing Agents,
and
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES, INC.,
as Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


              Page  
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Terms Generally
    22  
Section 1.03 Types; Facility
    23  
Section 1.04 Exchange Rates; Currency Equivalents
    23  
Section 1.05 Additional Alternative Currencies
    23  
Section 1.06 Change of Currency
    24  
Section 1.07 Letter of Credit Amounts
    24  
Section 1.08 Rounding
    24  
 
       
ARTICLE 2 THE CREDITS
    25  
 
       
Section 2.01 Commitments
    25  
Section 2.02 Loans
    26  
Section 2.03 Borrowing Procedure
    28  
Section 2.04 Fees
    28  
Section 2.05 Repayment of Loans; Evidence of Indebtedness
    29  
Section 2.06 Interest on Loans; Margin and Fees
    30  
Section 2.07 Default Interest
    32  
Section 2.08 Alternate Rate of Interest
    32  
Section 2.09 Termination and Reduction of Commitments
    33  
Section 2.10 Prepayment Including Prepayment as a Result of a Change of Control
    33  
Section 2.11 Reserve Requirements; Increased Costs
    35  
Section 2.12 Illegality
    37  
Section 2.13 Pro Rata Treatment
    38  
Section 2.14 Sharing of Payments by Lenders
    38  
Section 2.15 Payments Generally
    39  
Section 2.16 Taxes
    39  
Section 2.17 Intentionally Omitted
    41  
Section 2.18 Payments by Borrower; Presumption by Administrative Agent
    41  
Section 2.19 Letters of Credit
    42  
Section 2.20 Increase in Commitments
    50  
Section 2.21 Obligations of Lenders Several
    51  
Section 2.22 Mitigation Obligations; Replacement of Lenders
    52  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    52  
 
       
Section 3.01 Organization; Powers
    52  
Section 3.02 Authorization; Absence of Conflicts
    52  
Section 3.03 Enforceability
    53  
Section 3.04 Governmental or Third Party Approvals
    53  
Section 3.05 Subsidiaries
    53  
Section 3.06 Financial Statements
    53  
Section 3.07 Litigation; Observance of Statutes and Orders
    54  
Section 3.08 Taxes
    54  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
Section 3.09 Ownership of Property; Liens
    54  
Section 3.10 Licenses, Permits, etc.
    54  
Section 3.11 Compliance with ERISA
    55  
Section 3.12 Use of Proceeds
    55  
Section 3.13 Intentionally Omitted
    55  
Section 3.14 Foreign Assets Control Regulations, etc.
    55  
Section 3.15 Margin Regulations; Investment Company Act
    56  
Section 3.16 No Material Misstatements
    56  
Section 3.17 Environmental Compliance
    56  
Section 3.18 Insurance
    56  
Section 3.19 Solvency
    56  
 
       
ARTICLE 4 CONDITIONS OF LENDING
    57  
 
       
Section 4.01 All Borrowings
    57  
Section 4.02 Effective Date
    57  
 
       
ARTICLE 5 AFFIRMATIVE AND NEGATIVE COVENANTS
    59  
 
       
Section 5.01 Compliance with Laws
    59  
Section 5.02 Insurance
    59  
Section 5.03 Maintenance of Properties and Lines of Business
    59  
Section 5.04 Payment of Taxes
    59  
Section 5.05 Corporate Existence, etc.
    60  
Section 5.06 Intentionally Omitted
    60  
Section 5.07 Covenant to Guarantee and Secure Loans Equally
    60  
Section 5.08 Environmental Matters
    61  
Section 5.09 Transactions with Affiliates
    61  
Section 5.10 Merger, Consolidation, etc.
    61  
Section 5.11 Sale of Assets, etc.
    62  
Section 5.12 Indebtedness
    63  
Section 5.13 Liens
    64  
Section 5.14 Restricted Payments
    66  
Section 5.15 Financial Covenants
    67  
Section 5.16 Limitation on Restrictive Agreements
    67  
Section 5.17 Preferred Stock of Subsidiaries
    68  
Section 5.18 Financial and Business Information
    68  
Section 5.19 Inspection; Confidentiality
    72  
Section 5.20 Books and Records
    72  
Section 5.21 New Material Subsidiaries
    73  
Section 5.22 Intentionally Omitted
    73  
Section 5.23 Investments, Loans, Advances, and Acquisitions
    73  
Section 5.24 Intentionally Omitted
    75  
Section 5.25 Swap Agreements
    75  
Section 5.26 Limitations on Receivable Securitizations
    75  
Section 5.27 Fiscal Year
    75  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 6 EVENTS OF DEFAULT
    75    
ARTICLE 7 THE ADMINISTRATIVE AGENT
    78  
 
       
Section 7.01 Appointment and Authority
    78  
Section 7.02 Rights as a Lender
    78  
Section 7.03 Exculpatory Provisions
    79  
Section 7.04 Reliance by Administrative Agent
    79  
Section 7.05 Delegation of Duties
    80  
Section 7.06 Resignation of Administrative Agent
    80  
Section 7.07 Non-Reliance on Administrative Agent and Other Lenders
    81  
Section 7.08 No Other Duties, Etc.
    81  
Section 7.09 Administrative Agent May File Proofs of Claim
    81  
Section 7.10 Guaranty Matters
    82  
 
       
ARTICLE 8 MISCELLANEOUS
    82  
 
       
Section 8.01 Notices; Effectiveness; Electronic Communication
    82  
Section 8.02 Survival of Representations and Warranties
    84  
Section 8.03 Binding Effect
    84  
Section 8.04 Successors and Assigns; Assignments and Participations
    85  
Section 8.05 Expenses; Indemnity; Damage Waiver; Funding and Exchange Losses
    88  
Section 8.06 Right of Setoff
    92  
Section 8.07 Replacement of Lenders
    92  
Section 8.08 Governing Law; Jurisdiction, Etc.
    93  
Section 8.09 Waivers; Amendments, Etc.
    94  
Section 8.10 Entire Agreement; Amendment and Restatement
    95  
Section 8.11 Severability
    96  
Section 8.12 Counterparts
    96  
Section 8.13 Headings
    96  
Section 8.14 Interest Rate Limitation
    96  
Section 8.15 Treatment of Certain Information; Confidentiality
    96  
Section 8.16 WAIVER OF JURY TRIAL
    97  
Section 8.17 USA PATRIOT Act Notice
    97  
Section 8.18 Judgment Currency
    98  
Section 8.19 Payments Set Aside
    98  
Section 8.20 Time is of the Essence
    98  
Section 8.21 Independence of Covenants
    99  
Section 8.22 No Advisory or Fiduciary Responsibility
    99  
Section 8.23 Termination of Intercreditor Agreement
    99  

 

-iii-



--------------------------------------------------------------------------------



 



INDEX TO SCHEDULES AND EXHIBITS

     
Exhibit A
  Form of Borrowing Request
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Opinion
Exhibit D
  Form of Subsidiary Guaranty
Exhibit E
  Form of Subsidiary Joinder Agreement
 
   
Schedule 1.01
  Existing Letters of Credit
Schedule 2.01
  Commitments
Schedule 3.05
  Lennox International Inc. Material Subsidiaries
Schedule 3.07
  Litigation
Schedule 3.17
  Environmental Disclosures
Schedule 5.12
  Scheduled Indebtedness
Schedule 5.13
  Existing Liens
Schedule 5.16
  Existing Restrictions
Schedule 5.23
  Existing Investments
Schedule 8.01
  Administrative Agent’s Office; Certain Addresses for Notices

 

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED REVOLVING CREDIT FACILITY
AGREEMENT
THIRD AMENDED AND RESTATED REVOLVING CREDIT FACILITY AGREEMENT (the “Agreement”)
dated as of October 12, 2007, and effective as of the Effective Date, among
LENNOX INTERNATIONAL INC., a Delaware corporation (the “Borrower”), the lenders
listed in Schedule 2.01, BANK OF AMERICA, N.A. (“Bank of America”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, as
co-syndication agents (in such capacities, the “Syndication Agents”), THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD. and WELLS FARGO BANK, N.A., as co-documentation
agents (in such capacities, the “Documentation Agents”), and U.S. BANK NATIONAL
ASSOCIATION and THE BANK OF NOVA SCOTIA, as managing agents (in such capacities,
the “Managing Agents”).
Accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:
“Act” has the meaning specified in Section 8.17.
“Adjusted EBITDA” means, for any period, EBITDA; provided that if, since the
beginning of such period, the Borrower or any of its Subsidiaries shall have
(a) made a Material Acquisition (as defined below), or (b) made a Material
Disposition (as defined below), then Adjusted EBITDA shall be calculated giving
pro forma effect thereto as if such Material Acquisition or Material Disposition
had occurred on the first day of such period (such pro forma effect to be
determined (i) in accordance with GAAP and (ii) without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Adjusted EBITDA, except with the consent of the
Administrative Agent). The term “Material Acquisition” means any acquisition by
the Borrower or any of its Subsidiaries of any Person (including by way of
merger or consolidation), all or substantially all the assets of any Person, or
assets of any Person constituting all or substantially all of a division,
operating unit or line of business of such Person, in each case that involves
the payment of consideration by the Borrower and its Subsidiaries in excess of
$25,000,000. The term “Material Disposition” means any sale, transfer or other
disposition of any Person, all or substantially all the assets of any Person, or
assets of any Person constituting all or substantially all of a division,
operating unit or line of business of such Person, in each case that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000.
“Adjustment Date” shall have the meaning assigned to it in Section 2.06(d).
“Administrative Agent” shall have the meaning assigned to it in the preamble
hereto.

 

 



--------------------------------------------------------------------------------



 



“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 8.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in the form
provided by the Administrative Agent.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Borrower.
“Agent Parties” has the meaning specified in Section 8.01(c).
“Agents” means the Administrative Agent, the Syndication Agents, the
Documentation Agents, and the Managing Agents.
“Agreement Currency” has the meaning specified in Section 8.18.
“Alternative Currency” means, with respect to a Letter of Credit, each of the
Euro, the Australian Dollar, and each other currency (other than Dollars) that
is approved in accordance with Section 1.05.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Applicable Margin” shall have the meaning assigned in Section 2.06(d).
“Applicable Percentage” means with respect to any Revolving Lender at any time,
the percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Revolving Lender’s Commitment at such time. If the
commitment of each Revolving Lender to make Loans and the obligation of Bank of
America to make L/C Credit Extensions have been terminated pursuant to Article 6
or if the Total Commitments have expired, then the Applicable Percentage of each
Revolving Lender shall be determined based on the Applicable Percentage of such
Revolving Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Revolving Lender is set
forth opposite the name of such Revolving Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, as applicable.
“Applicable Time” means, with respect to any L/C Disbursements and payments in
any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

2



--------------------------------------------------------------------------------



 



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2006,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Australian Dollars” and the symbol “A$” each mean the lawful currency of the
Commonwealth of Australia.
“Available Currency” means Dollars or an Alternative Currency.
“Bank of America” shall have the meaning assigned it in the preamble hereto.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors, including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Board of Directors” means the Board of Directors of the Borrower or any duly
authorized committee thereof.
“Borrower” shall have the meaning given such term in the preamble hereto.
“Borrower Materials” shall have the meaning given such term in Section 5.18.

 

3



--------------------------------------------------------------------------------



 



“Borrowing” means a group of Loans of a single Type under one of the facilities
provided hereunder made on a single date and, with respect to Eurodollar Rate
Loans, as to which a single Interest Period is in effect.
“Borrowing Request” means a request made pursuant to Section 2.02(c) or
Section 2.03 in the form of Exhibit A.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurodollar market.
“Calculation Period” shall have the meaning assigned it in Section 2.06(d).
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Cash Collateral” has the meaning specified in Section 2.19(g)(iii).
“Cash Collateralize” has the meaning specified in Section 2.19(g).
“Cash Equivalents” means:
(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government, in each case maturing within one year of the date of acquisition;
(b) demand deposits, certificates of deposit and eurodollar time deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender or with any domestic commercial bank
having capital and surplus in excess of $500,000,000;
(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;
(d) commercial paper issued by any Person organized under the laws of any state
of the United States of America and having one of the two highest ratings
obtainable from Moody’s or S&P, in each case, maturing within one year of the
date of acquisition;
(e) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by Moody’s or S&P;
(f) auction rate securities rated “AAA” by S&P or Moody’s;

 

4



--------------------------------------------------------------------------------



 



(g) marketable debt securities traded in a recognized market in the United
States of America that (i) have a readily available daily price, (ii) may be
sold promptly for a price that reasonably corresponds to their fair value and
(iii) have an investment grade rating by S&P or Moody’s;
(h) money market funds, mutual funds or other similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (g) of
this definition; and
(i) in the case of a Foreign Subsidiary, investments denominated in foreign
currencies that are substantially similar to the investments described in
clauses (a) through (h) of this definition.
“Cash Flow” shall have the meaning assigned it in Section 5.15(a).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” shall have the meaning assigned it in Section 2.10(c).
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Commitment” means, with respect to each Revolving Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09;
(b) increased from time to time pursuant to Section 2.20; and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04. The initial amount of each Revolving Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Revolving Lenders’ Commitments is
$650,000,000. The Commitment of each Lender shall automatically and permanently
terminate on the Maturity Date if not terminated earlier pursuant to the terms
hereof.
“Compliance Certificate” means the certificate delivered pursuant to Section
5.18(g).
“Consolidated Assets” means the total assets of the Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
the Borrower and its Subsidiaries prepared in accordance with GAAP, after
eliminating all amounts properly attributable to minority interests, if any, in
the stock and surplus of Subsidiaries.
“Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness (other than Indebtedness under Swap Agreements) and all Receivable
Securitization Outstandings of the Borrower and its Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between the
Borrower and its Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Borrower and its Subsidiaries in accordance with GAAP.

 

5



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any period, the net income (or net loss) of
the Borrower and its Subsidiaries for such period, determined in accordance with
GAAP, excluding:
(a) the proceeds of any life insurance policy;
(b) any gain arising from (1) the sale or other disposition of any assets (other
than current assets) to the extent that the aggregate amount of gains exceeds
the aggregate amount of losses from the sale, abandonment or other disposition
of assets (other than current assets), (2) any write-up of assets, or (3) the
acquisition by the Borrower or any Subsidiary of its outstanding securities
constituting Indebtedness;
(c) any amount representing the interest of the Borrower or any Subsidiary in
the undistributed earnings of any other Person;
(d) any earnings of any other Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or a Subsidiary
and any earnings, prior to the date of acquisition, of any other Person acquired
in any other manner;
(e) any deferred credit (or amortization of a deferred credit) arising from the
acquisition of any Person;
(f) any non-recurring and non cash charges resulting from the application of
GAAP that requires a charge against earnings for the impairment of goodwill; and
(g) any non-recurring charges deducted in determining net income for such period
which relate to the discontinuance of Subsidiary operations other than the
domestic heating (with the exception of the hearth products division) and
cooling manufacturing segment and the domestic refrigeration segment.
“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.02(c) of a Eurodollar Rate Borrowing as a Eurodollar Rate
Borrowing from one Interest Period to the next Interest Period.
“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.02(c) or Section 2.12 of one Type of Borrowing into another Type of
Borrowing.
“Debt to Adjusted EBITDA Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of Consolidated Indebtedness outstanding as of such
day to Adjusted EBITDA for the four (4) fiscal quarters of the Borrower then
ended.
“Default” means any event or condition which upon notice, lapse of time or both
would constitute an Event of Default.

 

6



--------------------------------------------------------------------------------



 



“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in Letters of Credit or participations in Swingline
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security to which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than Equity Interests (that would not
constitute Disqualified Stock) pursuant to a sinking fund obligation or
otherwise, at the option of the holder thereof, in whole or in part, on or prior
to the date that is one hundred eighty (180) days after the Maturity Date.
“Distribution” means, in respect of any corporation, association or other
business entity:
(a) dividends or other distributions or payments on capital stock or other
Equity Interests of such corporation, association or other business entity
(except distributions in such stock or other Equity Interests); and
(b) the redemption or acquisition of such stock or other Equity Interests
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests (except when solely in exchange for such stock or other Equity
Interests) unless made, substantially contemporaneously, from the net proceeds
of a sale of such stock or other Equity Interests.
“Documentation Agents” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Dollar Equivalent” of any amount means, at the time of determination thereof:
(a) if such amount is expressed in Dollars, such amount, and (b) if such amount
is expressed in an Alternative Currency or any other currency, the equivalent of
such amount in Dollars determined using the rate of exchange quoted by Bank of
America in Dallas, Texas at 10:00 a.m. (Dallas, Texas time) on the date of
determination (or, if such date is not a Business Day, the last Business Day
prior thereto) to prime banks in New York for the spot purchase in the New York
foreign exchange market of such amount of Dollars with such Alternative Currency
or other currency.
“Dollars” or “$” means lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

7



--------------------------------------------------------------------------------



 



“EBITDA” means, for any period, the total of the following calculated for
Borrower and the Subsidiaries without duplication on a consolidated basis in
accordance with GAAP consistently applied for such period: (a) Consolidated Net
Income; plus (b) any deduction for (or less any gain from) income or franchise
taxes included in determining Consolidated Net Income; plus (c) Interest
Expenses deducted in determining Consolidated Net Income; plus (d) amortization
and depreciation expense deducted in determining Consolidated Net Income; plus
(e) any non-recurring and non-cash charges resulting from application of GAAP
that requires a charge against earnings for the impairment of goodwill to the
extent not already added back in determining Consolidated Net Income; plus
(f) any non-cash expenses that arose in connection with the grant of stock
options to officers, directors and employees of the Borrower and the
Subsidiaries and were deducted in determining Consolidated Net Income; minus
(g) any cash payments made in such period related to a non-cash expense added to
Consolidated Net Income in a previous period pursuant to part (e) or part (f)
hereof or pursuant to part (f) of the definition of Consolidated Net Income.
“Effective Date” shall have the meaning assigned to such term in Section 4.02.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.04(b)(iii).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions, and discharges
to waste or public systems.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person or any warrants, options or other
rights entitling the holder thereof to purchase or acquire such interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Borrower under Section 414 of
the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA); (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Plan subject to Title IV
of ERISA; or (e) an event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

 

8



--------------------------------------------------------------------------------



 



“Euro” means the single currency of the Participating Member States of the
European Union.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which Dollar deposits
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than a Eurodollar Daily Floating Rate Loan; provided
that, for purposes of Section 2.12, the term Eurodollar Rate Loan shall include
a Eurodollar Daily Floating Rate Loan).
“Eurodollar Daily Floating Rate” means, for any day, the fluctuating rate of
interest equal to the Eurodollar Rate (for a one month Interest Period
commencing on such day), as adjusted on a daily basis for as long as the
Swingline Loan to which such rate relates is outstanding and as adjusted from
time to time in the Administrative Agent’s sole discretion for then-applicable
reserve requirements, deposits insurance assessment rates and other regulatory
costs.
“Eurodollar Daily Floating Rate Loan” means a Swingline Loan bearing interest at
the Eurodollar Daily Floating Rate.
“Event of Default” shall have the meaning assigned to such term in Article 6.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
the guaranteeing of the Borrower’s obligations under the Loan Documents, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 8.07), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a).

 

9



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” means that certain Second Amended and Restated
Revolving Credit Facility Agreement dated as of July 8, 2005, among the
Borrower, Bank of America, N.A., as administrative agent, JPMorgan Chase Bank,
N.A., as syndication agent, Bank of America Securities LLC and J.P. Morgan
Securities, Inc., as joint lead arrangers, and the lenders party thereto, as
amended.
“Existing Letters of Credit” means the letters of credit described on Schedule
1.01.
“Facility Fee” shall have the meaning assigned to such term in Section 2.04(a).
“Facility Fee Percentage” shall have the meaning assigned to it in Section
2.06(d).
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated August 10, 2007, among the
Borrower, the Administrative Agent and Banc of America Securities LLC.
“Fees” shall have the meaning assigned to it in Section 2.04(d).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

10



--------------------------------------------------------------------------------



 



“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means:
(a) the government of
(i) the United States of America, any other nation or any political subdivision
thereof, whether state, provincial or local, or
(ii) any jurisdiction in which the Borrower or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Borrower or any Subsidiary, and
(b) any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of, or pertaining to, any such government.
“Guarantors” means Lennox Industries Inc., Allied Air Enterprises Inc., Service
Experts Inc., Lennox Global Ltd., and any Material Subsidiary which becomes a
party to the Subsidiary Guaranty in accordance with Section 5.21, in each case
to the extent such Person has not been released from its obligations under the
Subsidiary Guaranty pursuant to the terms of the Loan Documents.
“Guaranty” or “Guarantee” means, with respect to any Person, any obligation
(except the endorsement in the ordinary course of business of negotiable
instruments for deposit or collection) of such Person guaranteeing or in effect
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:
(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

11



--------------------------------------------------------------------------------



 



(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or
(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.
The amount of any Guaranty or Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty or Guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith. The term
“Guaranty” or “Guarantee” as a verb has a corresponding meaning.
“Hazardous Substance” means any contaminant, pollutant or toxic or hazardous
substance, and any substance that is defined or listed as a hazardous, toxic or
dangerous substance under any Environmental Law or that is otherwise regulated
or prohibited under any Environmental Law as a hazardous, toxic or dangerous
substance.
“Increase Effective Date” has the meaning specified in Section 2.20(d).
“Indebtedness” with respect to any Person means, at any time, without
duplication:
(a) its liabilities for borrowed money, its redemption obligations in respect of
Disqualified Stock (provided that the principal amount of any such Disqualified
Stock will be deemed to be the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends), and its obligations
under bonds, notes, debentures and other similar instruments;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
(d) all liabilities secured by any Lien with respect to any property owned by
such Person (whether or not it has assumed or otherwise become liable for such
liabilities), the amount of such liabilities deemed to be the lesser of (i) the
Fair Market Value of such assets at the date of determination and (ii) the
amount of the liabilities so secured;
(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money, but
excluding in any event obligations in respect of (1) trade or commercial letters
of credit issued for the account of such Person in the ordinary course of its
business and (2) stand-by letters of credit issued to support obligations of
such Person that are not of a type described in any of clauses (a), (b), (c),
(d), (f), or (g) of this definition);

 

12



--------------------------------------------------------------------------------



 



(f) the net liabilities of such Person under any Swap Agreement; and
(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP. For purposes of determining
the amount of the Indebtedness arising under Swap Agreements, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing provisions, the following shall not constitute
Indebtedness: (i) accrued expenses and trade account payables arising in the
ordinary course of business, (ii) any obligation arising from any agreement
providing for indemnities, guarantees, purchase price adjustments, holdbacks,
contingency payment obligations based on the performance of the acquired or
disposed assets or similar obligations (other than Guarantees of Indebtedness)
incurred by any Person in connection with the acquisition or disposition of
assets, (iii) any obligation arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, and (iv) the amount of
all obligations under or in respect of Receivables Securitizations, but only to
the extent that the Borrower or any Subsidiary (other than a special purpose
entity) is not liable for such obligations.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information” shall have the meaning assigned it in Section 8.15.
“Insurance Subsidiary” means Lake Park Insurance, Ltd., a Bermuda corporation.
“Interest Expenses” means, for any period and any Person, the sum of the
following calculated on a consolidated basis without duplication in accordance
with GAAP: (a) total cash interest expense (including the cash interest portion
of Capital Leases but excluding interest expense derived from amortization of
fees); plus (b) that portion of the difference between the face amount of
accounts receivables sold in connection with securitization transactions and the
purchase price paid in connection therewith that is representative of the
interest expense that would have been paid if such transaction were accounted
for as a financing; plus (c) that portion of amounts paid under Synthetic Lease
Obligations that is representative of the interest expense that would have been
paid if such transaction were accounted for as a Capital Lease or otherwise as a
financing.

 

13



--------------------------------------------------------------------------------



 



“Interest Payment Date” means (a) with respect to any Base Rate Borrowing or
Eurodollar Daily Floating Rate Borrowing or the payment of the Fees under
Sections 2.04(a) and 2.04(c) or the payment of interest on L/C Disbursements
pursuant to Section 2.19(c)(vii), each March 31, June 30, September 30 and
December 31, beginning on the first such date after the date hereof; (b) with
respect to any Eurodollar Rate Loan, the last day of the Interest Period
applicable thereto and, in the case of such a Eurodollar Rate Loan with an
Interest Period of more than three months, each day that would have been an
Interest Payment Date for such Eurodollar Rate Loan if successive Interest
Periods of three months duration, as the case may be, had been applicable to
such Eurodollar Rate Loan; and (c) in addition, with respect to all Borrowings,
the date of any prepayment thereof and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Request; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“Investments” has the meaning specified in Section 5.23.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an Issuing Bank and the Borrower (or any Subsidiary of the Borrower) or
in favor of such Issuing Bank and relating to any such Letter of Credit.
“Issuing Bank” means any Revolving Lender, or any Affiliate of any Revolving
Lender, in each case in its capacity as issuer of a Letter of Credit and any
successor thereto permitted hereunder. No Lender has any obligation to issue any
Letter of Credit hereunder except Bank of America, subject to the provisions
contained in Section 2.19.
“Joint Lead Arrangers” shall mean, collectively, Banc of America Securities LLC
and J.P. Morgan Securities, Inc.
“Judgment Currency” has the meaning specified in Section 8.18.

 

14



--------------------------------------------------------------------------------



 



“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made (or such
later date as may be specified for reimbursement in Section 2.19(c)(i)) or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (as defined in Section 2.19(c)(i)), including all
L/C Borrowings. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lenders” means the Revolving Lenders and the Swingline Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(c).
“Letter of Credit Fee Percentage” has the meaning specified in Section 2.06(d).
“Letter of Credit Liabilities” means, at any time, the sum of: (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
at such time plus (b) the Dollar Equivalent of the aggregate amount of all L/C
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The Letter of Credit Liabilities of any Revolving Lender at any
time shall be its Applicable Percentage of the total Letter of Credit
Liabilities at such time.

 

15



--------------------------------------------------------------------------------



 



“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person.
“Loan” or “Loans” means Revolving Loans and Swingline Loans. Loans may be
identified by Type, or the facility under which such Loan was made as described
in Section 1.03.
“Loan Documents” means this Agreement, each Note, the Subsidiary Guaranty, each
Issuer Document, and the Fee Letter.
“Managing Agents” has the meaning specified in the introductory paragraph of
this Agreement.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Borrower and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on: (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole; (b) the ability of the Obligated Parties,
taken as a whole, to perform their obligations under the Loan Documents, taken
as a whole; or (c) the validity or enforceability of any Loan Document.
“Material Subsidiary” means any Subsidiary of the Borrower (except LPAC Corp.,
LPAC Corp. II and the Insurance Subsidiary) the book value (determined in
accordance with GAAP) of whose total assets equals or exceeds ten percent (10%)
of the book value (determined in accordance with GAAP) of the consolidated total
assets of Borrower and all Subsidiaries as determined as of the last day of each
fiscal quarter of the Borrower.
“Maturity Date” means October 12, 2012.
“Maximum Rate” shall have the meaning assigned it in Section 8.14.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“Net Interest Expenses” shall have the meaning assigned to it in Section
5.15(a).
“New Material Subsidiary” shall have the meaning assigned it in Section 5.21.
“New Owner” shall have the meaning assigned it in Section 2.10(c).
“Norris Family” shall have the meaning assigned it in Section 2.10(c).

 

16



--------------------------------------------------------------------------------



 



“Notes” means each promissory note issued pursuant to Section 4.02(d)(ii) or
Section 8.04(b)(iv).
“Obligated Parties” means the Borrower and the Guarantors.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any Borrowings and prepayments or repayments of such Revolving Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an Issuing Bank, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
another Available Currency, the rate of interest per annum at which overnight
deposits in the applicable Available Currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
“Participant” shall have the meaning assigned it in Section 8.04(d).
“Participating Member” means each state so described in any EMU Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or other entity or a
government or agency or political subdivision thereof.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Borrower or any ERISA Affiliate or with
respect to which the Borrower or any ERISA Affiliate may have any liability and
that is subject to Title IV of ERISA or the minimum funding requirements of
Part 3 of Subtitle B of Title I of ERISA.

 

17



--------------------------------------------------------------------------------



 



“Platform” has the meaning specified in Section 5.18.
“Preferred Stock” means any class of capital stock of, or other Equity Interest
in, a Person that is preferred over any other class of capital stock of, or
other Equity Interest in, such Person as to the payment of dividends or other
distributions or the payment of any amount upon liquidation or dissolution of
such Person.
“Prepayment Date” has the meaning specified in Section 2.10(c).
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Public Lender” has the meaning specified in Section 5.18.
“Purchase Price” shall have the meaning assigned to it in Section 5.23.
“Receivable Securitization” means, with respect to a Person, a transaction or
group of transactions typically referred to as a securitization in which the
Person sells its accounts receivable in a transaction accounted for as a true
sale to a special purpose bankruptcy remote entity that obtains debt financing
to finance the purchase price.
“Receivable Securitization Outstanding” means, with respect to a Person, the
aggregate amount outstanding (i.e., advanced as the purchase price and not
repaid from collections) under all Receivable Securitization transactions of
such Person that is representative of the principal amount that would be
outstanding if such transaction were accounted for as a financing.
“Register” shall have the meaning assigned to it in Section 8.04(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, at any time, Lenders having more than 50% of the Total
Commitments or, if the commitment of each Lender to make Loans and the
obligation of Bank of America to make L/C Credit Extensions have been terminated
pursuant to Article 6, Lenders holding in the aggregate more than 50% of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Responsible Officer” means any Senior Financial Officer, the Chief Executive
Officer of the Borrower, or the General Counsel of the Borrower.

 

18



--------------------------------------------------------------------------------



 



“Restricted Payment” means any Distribution in respect of the Borrower or any
Subsidiary (other than on account of capital stock or other Equity Interests of
a Subsidiary owned legally and beneficially by the Borrower or another
Subsidiary that is Wholly-Owned), including, without limitation, any
Distribution resulting in the acquisition by the Borrower of Equity Interests
which would constitute treasury stock. For purposes of this Agreement, the
amount of any Restricted Payment made in property shall be the greater of
(a) the Fair Market Value of such property and (b) the net book value thereof on
the books of such Person, in each case determined as of the date on which such
Restricted Payment is made. For the avoidance of doubt, transactions (including
grants, awards, cancellation of awards and the conversion of awards) in the
ordinary course of business pursuant to the Borrower’s compensation programs
shall not constitute Restricted Payments, provided that, at the time in
question, no Event of Default shall have occurred and be continuing.
“Restricted Share Repurchases” has the meaning specified in Section 5.14.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the Issuing Bank under any
Letter of Credit denominated in an Alternative Currency, and (d) such additional
dates as the Administrative Agent or the Issuing Bank shall determine or the
Required Lenders shall require.
“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
the amount (or Dollar Equivalent with respect to Letters of Credit) of such
Lender’s participating (or, with respect to the Swingline Lender or an Issuing
Bank, its direct) interest in the outstanding Swingline Loans and Letters of
Credit.
“Revolving Lenders” means the lenders listed in Schedule 2.01, together with
their successors and assigns.
“Revolving Loan” shall have the meaning assigned to it in Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services, group a division of the McGraw
Hill Companies.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, director of treasury
operations, or controller of the Borrower; provided that any executive vice
president, the treasurer, any assistant treasurer, the director of treasury
operations or the corporate controller of the Borrower is authorized by the
Borrower to execute and deliver any Borrowing Request.

 

19



--------------------------------------------------------------------------------



 



“Senior Note Purchase Agreements” means the following:
(i) nine separate Note Purchase Agreements, each dated as of December 1, 1993,
as each of the same have been amended and as each may be further amended,
supplemented or otherwise modified from time to time, between the Borrower and
each of The Prudential Insurance Company of America, Connecticut General Life
Insurance Company, Life Insurance Company of North America, United of Omaha Life
Insurance Company, Mutual of Omaha Insurance Company, Companion Life Insurance
Company, United World Life Insurance Company, Genworth Life and Annuity
Insurance Company (f/k/a GE Life and Annuity Insurance Company, and as successor
by merger to First Colony Life Insurance Company), and Genworth Life Insurance
Company (f/k/a General Electric Capital Assurance Company);
(ii) three separate Note Purchase Agreements, each dated as of April 3, 1998, as
each of the same have been amended and as each may be further amended,
supplemented or otherwise modified from time to time, between the Borrower and
each of The Prudential Insurance Company of America, U.S. Private Placement
Fund, and Teachers Insurance and Annuity Association of America; and
(iii) that certain Master Shelf Agreement dated as of October 15, 1999 between
the Borrower and The Prudential Insurance Company of America and certain
affiliates of The Prudential Insurance Company of America which became bound by
such agreement, as the same has been amended and as the same may be further
amended, supplemented or otherwise modified from time to time.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. (Dallas, Texas time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“Subject Indebtedness” shall have the meaning assigned to it in clause (f) of
Article 6.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Borrower.

 

20



--------------------------------------------------------------------------------



 



“Subsidiary Guaranty” means that certain Third Amended and Restated Subsidiary
Guaranty Agreement dated as of the date hereof executed by the Guarantors in
favor of the Administrative Agent, the Issuing Banks and the Lenders,
substantially in the form of Exhibit D hereto, as the same may be modified
pursuant to one or more Subsidiary Joinder Agreements and as the same may
otherwise be modified from time to time.
“Subsidiary Joinder Agreement” means an agreement that has been or will be
executed by a Material Subsidiary adding it as a party to the Subsidiary
Guaranty, in substantially the form of Exhibit E hereto.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Lender” means Bank of America in its capacity as lender of the
Swingline Loans.
“Swingline Loan” shall have the meaning assigned to it in Section 2.01(b).
“Syndication Agents” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Target” means any Person acquired, or substantially all of whose assets have
been acquired, by the Borrower or any Subsidiary.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Commitments” means, at any time, the aggregate amount of Commitments of
all the Revolving Lenders, as in effect at such time.

 

21



--------------------------------------------------------------------------------



 



“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.
“Transactions” shall have the meaning assigned it in Section 3.02.
“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including capital stock of, or other Equity Interests issued by, a Subsidiary.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or Loans comprising such Borrowing
is determined (i.e., (a) with respect to Revolving Loans, the Base Rate or
Eurodollar Rate, and (b) with respect to Swingline Loans, the Base Rate or
Eurodollar Daily Floating Rate).
“Voting Rights” shall have the meaning assigned it in Section 2.10(c).
“Wholly-Owned Subsidiary” or “Wholly-Owned” when used in reference to a
Subsidiary, means, at any time, any Subsidiary, one hundred percent (100%) of
all of the Equity Interests of (except directors’ qualifying shares), and voting
interests in, which are owned by any one or more of the Borrower and the
Borrower’s other Wholly-Owned Subsidiaries at such time.
Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. If at any time any change in
GAAP, or the interpretation thereof by a “Big Four” accounting firm (one of
Deloitte, KPMG, PricewaterhouseCoopers, or Ernst & Young), would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent of such ratio
or requirement in light of such change in GAAP or the interpretation thereof by
a “Big Four” accounting firm (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein or
interpretation thereof by a “Big Four” accounting firm, and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or the
interpretation thereof by a “Big Four” accounting firm.

 

22



--------------------------------------------------------------------------------



 



Section 1.03 Types; Facility. Loans and Borrowings hereunder are distinguished
and referred to herein by Type (i.e., Base Rate, Eurodollar Rate or Eurodollar
Daily Floating Rate), and by the facility provided herein under which such Loan
or Borrowing is made (i.e., under Section 2.01(a) and thus a “Revolving Loan” or
“Revolving Loan Borrowing” or made under Section 2.01(b) and thus a “Swingline
Loan” or “Swingline Loan Borrowing”) or by any one or more of the foregoing.
Section 1.04 Exchange Rates; Currency Equivalents.
(a) The Administrative Agent or the Issuing Bank, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Letters of Credit denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Obligated Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Issuing Bank, as applicable.
(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Bank, as the case may be.
Section 1.05 Additional Alternative Currencies.
(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request, such request
shall be subject to the approval of the Administrative Agent and the Issuing
Bank.
(b) Any such request shall be made to the Administrative Agent not later than
10:00 a.m. (Dallas, Texas time), 10 Business Days prior to the date of the
desired Letter of Credit issuance (or such other time or date as may be agreed
by the Issuing Bank in its sole discretion). In the case of any such request,
the Administrative Agent shall promptly notify the Issuing Bank thereof. The
Issuing Bank shall notify the Administrative Agent, not later than 10:00 a.m.
(Dallas, Texas time), 5 Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.

 

23



--------------------------------------------------------------------------------



 



(c) Any failure by the Issuing Bank to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the Issuing Bank to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Borrower.
Section 1.06 Change of Currency.
(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
Section 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time;
provided further, however, that the stated amount of such Letter of Credit in
effect at such time shall be used to determine the Letter of Credit Fees
pursuant to Section 2.04(c).
Section 1.08 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

24



--------------------------------------------------------------------------------



 



ARTICLE 2
THE CREDITS
Section 2.01 Commitments.
(a) Revolving Loans. Prior to the Effective Date, loans were previously made to
the Borrower by the lenders under the Existing Credit Agreement and, subject to
the terms and conditions hereof and relying upon the representations and
warranties herein set forth, the parties hereto acknowledge and agree that, on
the Effective Date, such loans shall be repaid in their entirety with the
proceeds of the hereinafter defined Revolving Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Revolving Lender agrees, severally and not jointly, to make advances
in Dollars (each such advance, herein a “Revolving Loan”) to the Borrower, at
any time and from time to time on and after the Effective Date and until the
earlier of the Maturity Date or the termination of the Commitment of such
Revolving Lender, in an aggregate principal amount at any time outstanding not
to exceed such Revolving Lender’s Commitment, subject, however, to the condition
that the Revolving Exposure of a Revolving Lender shall not exceed such
Revolving Lender’s Commitment and the total Revolving Exposure of all Revolving
Lenders shall not exceed the Total Commitments. Within the foregoing limits, the
Borrower may borrow, pay or prepay and reborrow Revolving Loans hereunder
subject to the terms, conditions and limitations set forth herein. Each
Revolving Loan shall be made as part of a Borrowing consisting of Revolving
Loans made by the Revolving Lenders ratably in accordance with their Applicable
Percentages; provided, however, that the failure of any Revolving Lender to make
any Revolving Loan shall not in itself relieve any other Revolving Lender of its
obligation to lend hereunder (it being understood, however, that no Revolving
Lender shall be responsible for the failure of any other Revolving Lender to
make any Revolving Loan required to be made by such other Revolving Lender). The
Revolving Loans comprising any Borrowing shall be in an aggregate principal
amount which is an integral multiple of $1,000,000 and not less than $5,000,000
(or such lesser amount that equals the remaining available amount of the Total
Commitments). Each Revolving Loan shall be a Eurodollar Rate Loan or a Base Rate
Loan, as selected by the Borrower pursuant to Section 2.03.
(b) Swingline Loans. Subject to the terms and conditions set forth herein, and
in reliance upon the agreements of the other Lenders set forth in paragraph (c)
below, the Swingline Lender agrees to make advances in Dollars (each such
advance, herein a “Swingline Loan”) to the Borrower from time to time on and
after the Effective Date, until the earlier of the Maturity Date or the
termination of the Commitments in an aggregate principal amount at any time
outstanding that will not result in: (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000; and (ii) the total Revolving
Exposure of all Revolving Lenders exceeding the Total Commitments. The Swingline
Loans comprising any Borrowing shall be in an aggregate principal amount which
is an integral multiple of $500,000 and not less than $1,000,000. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. Each Swingline Loan
shall be a Eurodollar Daily Floating Rate Loan or a Base Rate Loan, as selected
by the Borrower pursuant to Section 2.03.

 

25



--------------------------------------------------------------------------------



 



(c) Lender Participation in Swingline Loans. The Swingline Lender may by written
notice given to the Administrative Agent not later than 10:00 a.m., Dallas,
Texas time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Lender’s
Applicable Percentage of the principal amount outstanding in connection with
such Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of Dollars in immediately available funds,
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph. Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of its obligation for
the payment thereof in full, notwithstanding any Default or Event of Default
that may exist.
Section 2.02 Loans.
(a) Type of Loans. Each Borrowing of Revolving Loans shall be comprised entirely
of Eurodollar Rate Loans or Base Rate Loans, and each Borrowing of Swingline
Loans shall be comprised entirely of Eurodollar Daily Floating Rate Loans or
Base Rate Loans, in each case as the Borrower may request pursuant to
Section 2.02(c) or Section 2.03. Each Lender may at its option make any
Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement. Borrowings of more than one Type may be outstanding
at the same time.
(b) Funding Borrowings.
(i) Revolving Loans. Subject to paragraph (c) below, each Revolving Lender shall
make each Revolving Loan to be made by it hereunder on the proposed date thereof
by wire transfer of Dollars in immediately available funds to the Administrative
Agent in Dallas, Texas, not later than 2:00 p.m., Dallas, Texas time, and the
Administrative Agent shall by 3:00 p.m., Dallas, Texas time, credit the amounts
so received to the account or accounts specified from time to time in one or
more notices delivered by the Borrower to the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Revolving Lenders or, if such Borrowing is to finance the
reimbursement of an L/C Disbursement, such amounts shall be distributed to the
applicable Issuing Bank.

 

26



--------------------------------------------------------------------------------



 



Unless the Administrative Agent shall have received notice from a Revolving
Lender prior to the date of any Revolving Loan Borrowing (or, in the case of any
Base Rate Borrowing, prior to 2:00 p.m. on the date of such Borrowing) that such
Revolving Lender will not make available to the Administrative Agent such
Revolving Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Revolving Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
paragraph (b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Revolving Lender shall not have made such portion
available to the Administrative Agent, such Revolving Lender and the Borrower
(without waiving any claim against such Revolving Lender for such Revolving
Lender’s failure to make such portion available) severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from and including the date such amount is made
available to the Borrower until but excluding the date such amount is repaid to
the Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Revolving Loans comprising such Borrowing and
(ii) in the case of such Revolving Lender, the Overnight Rate. If the Borrower
and such Revolving Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Revolving Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Revolving Lender’s
Revolving Loan as part of such Borrowing for purposes of this Agreement. A
notice of the Administrative Agent to any Revolving Lender or the Borrower with
respect to any amount owing under this subsection shall be conclusive, absent
manifest error.
(ii) Swingline Loans. The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the account or accounts
specified from time to time in one or more notices delivered by the Borrower to
the Swingline Lender by 2:00 p.m., Dallas, Texas time, on the requested date of
such Swingline Loan.
(c) Continuations and Conversions. The Borrower may Convert all or any part of
any Borrowing to a Borrowing of a different Type and the Borrower may Continue
all or any part of any Eurodollar Rate Borrowing as a Borrowing of the same
Type, by giving the Administrative Agent written notice (which may be a
Borrowing Request) not later than 10:00 a.m., Dallas, Texas, time on the
Business Day of the Conversion into a Base Rate Borrowing or a Eurodollar Daily
Floating Rate Borrowing and on the Business Day at least two Business Days
before Conversion into or Continuation of a Eurodollar Rate Borrowing, in each
case specifying: (i) the Conversion or Continuation date, (ii) the amount of the
Borrowing to be Converted or Continued, (iii) in the case of Conversions, the
Type of Borrowing to be Converted into, and (iv) in the case of a Continuation
of or Conversion into a Eurodollar Rate Borrowing, the duration of the Interest
Period applicable thereto; provided that (a) Eurodollar Rate Borrowings may only
be Converted on the last day of the Interest Period; (b) except for Conversions
to Base Rate

 

27



--------------------------------------------------------------------------------



 



Borrowings, no Conversions shall be made while an Event of Default has occurred
and is continuing; (c) no more than ten (10) Eurodollar Rate Borrowings and
Eurodollar Daily Floating Rate Borrowings may be in existence at any one time;
and (d) no Interest Period may end after the Maturity Date. All notices given
under this Section shall be irrevocable. If the Borrower shall fail to give the
Administrative Agent the notice as specified above for Continuation or
Conversion of a Eurodollar Rate Borrowing prior to the end of the Interest
Period with respect thereto, such Eurodollar Rate Borrowing shall automatically
be continued as a Eurodollar Rate Borrowing with an Interest Period of one
month’s duration unless an Event of Default exists, in which case such
Eurodollar Rate Borrowing shall be automatically converted to an Base Rate
Borrowing. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.02.
Section 2.03 Borrowing Procedure. In order to request a Borrowing, the Borrower
shall hand deliver or telecopy to the Administrative Agent a duly completed
Borrowing Request: (a) in the case of a Eurodollar Rate Borrowing, not later
than 12:00 noon, Dallas, Texas time, two Business Days before such Borrowing,
and (b) in the case of a Base Rate Borrowing or a Eurodollar Daily Floating Rate
Borrowing, not later than 12:00 noon, Dallas, Texas time, on the day of such
Borrowing. Such notice shall be irrevocable and shall in each case specify:
(i) whether the Borrowing is a Revolving Loan Borrowing or a Swingline Loan
Borrowing; (ii) in the case of a Revolving Loan Borrowing, whether such
Borrowing is to be a Eurodollar Rate Borrowing or a Base Rate Borrowing;
(iii) in the case of a Swingline Loan Borrowing, whether such Borrowing is to be
a Eurodollar Daily Floating Rate Borrowing or a Base Rate Borrowing; (iv) the
date of such Borrowing (which shall be a Business Day) and the amount thereof;
and (v) if such Borrowing is to be a Eurodollar Rate Borrowing, the Interest
Period with respect thereto. If no election as to the Type or facility
applicable to such Borrowing is specified in any such notice, then the requested
Borrowing will be a Base Rate Swingline Loan Borrowing. If no Interest Period
with respect to any Eurodollar Rate Borrowing is specified in any such notice,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Notwithstanding any other provision of this Agreement to the
contrary, no Eurodollar Rate Borrowing shall be requested if the Interest Period
with respect thereto would end after the Maturity Date. When a Revolving Loan
Borrowing is requested, the Administrative Agent shall promptly advise the
Revolving Lenders of the notice given pursuant to this Section 2.03 and of each
Revolving Lender’s portion of the requested Borrowing. When a Swingline Loan
Borrowing is requested, the Administrative Agent shall promptly advise the
Swingline Lender of the notice given pursuant to this Section 2.03.
Section 2.04 Fees.
(a) Facility Fee. The Borrower agrees to pay to each Revolving Lender, through
the Administrative Agent, a facility fee (“Facility Fee”), at a rate per annum
equal to the Facility Fee Percentage from time to time in effect on the average
daily amount of the Commitment of such Revolving Lender (or if such Commitment
no longer exists, on the Revolving Exposure of such Revolving Lender), during
the period from and including the Effective Date to but excluding the later of
the date on which such Revolving Lender’s Commitment terminates and the date on
which such Revolving Lender ceases to have any Revolving Exposure. Facility Fees
accrued to each Interest Payment Date shall be payable in Dollars on such
Interest Payment Date, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. All Facility Fees
shall be computed based on the actual number of days elapsed (including the
first day but excluding the last day) in a year of 365 or 366 days, as the case
may be.

 

28



--------------------------------------------------------------------------------



 



(b) Agent Fees. The Borrower agrees to pay the Administrative Agent and the
Syndication Agent, respectively, the fees provided for in any separate
agreement(s) between Borrower and Administrative Agent or between Borrower and
Syndication Agent, on the dates required thereby.
(c) Letter of Credit Fees. The Borrower agrees to pay: (i) to the Administrative
Agent for the account of each Revolving Lender a Letter of Credit fee (the
“Letter of Credit Fee”) with respect to such Revolving Lender’s participations
in Letters of Credit, which shall accrue at the rate equal to the Letter of
Credit Fee Percentage (as defined and determined in accordance with
Section 2.06(d)) on the average daily Dollar Equivalent amount of such Revolving
Lender’s Applicable Percentage of the Letter of Credit Liabilities (excluding
any portion thereof attributable to unreimbursed L/C Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Revolving Lender’s Commitment terminates and the date on
which such Revolving Lender ceases to have any Letter of Credit Liabilities; and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily Dollar Equivalent amount of the Letter of
Credit Liabilities (excluding any portion thereof attributable to unreimbursed
L/C Disbursements) attributable to the Letters of Credit it has issued, during
the period from and including the Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any such Letter of Credit Liabilities, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any of its Letters of Credit or processing of drawings thereunder. Letter of
Credit Fees and fronting fees accrued to each Interest Payment Date shall be
payable in Dollars no more than five (5) Business Days after such Interest
Payment Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 Business Days
after demand. All participation fees and fronting fee shall be computed based on
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(d) Payment Provisions. The fees payable under this Section 2.04 (the “Fees”)
shall be paid on the dates due, in Dollars and in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Revolving Lenders or to the applicable Issuing Bank. Once paid, none of such
Fees shall be refundable under any circumstances.
Section 2.05 Repayment of Loans; Evidence of Indebtedness.
(a) Repayment. The Borrower hereby unconditionally promises to pay the unpaid
principal amount of each Loan on the Maturity Date.

 

29



--------------------------------------------------------------------------------



 



(b) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.
(c) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it will record (i) the amount of each
Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of each Letter of Credit, the Letter of
Credit Liabilities applicable thereto and each Revolving Lender’s participation
interest therein, (iii) the amount of any principal, interest and Fees due and
payable or to become due and payable from the Borrower to each Lender and each
Issuing Bank hereunder, and (iv) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s and each
Issuing Bank’s share thereof.
(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraphs (b) and (c) of this Section 2.05 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations therein recorded, absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein or an inconsistency between such accounts of a Lender and the
accounts of the Administrative Agent shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.
Section 2.06 Interest on Loans; Margin and Fees.
(a) Eurodollar Rate. Subject to the provisions of Section 2.07, the Eurodollar
Rate Loans shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to the
applicable Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin from time to time in effect.
(b) Base Rate and Eurodollar Daily Floating Rate. Subject to the provisions of
Section 2.07, the Base Rate Loans shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be) at a rate per annum equal to the Base Rate. Subject to the provisions of
Section 2.07, the Eurodollar Daily Floating Rate Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal to the Eurodollar Daily Floating Rate plus
the Applicable Margin for Eurodollar Rate Loans as listed in subsection (d)
below from time to time in effect.
(c) Payment of Interest. Interest on each Loan shall be payable on each Interest
Payment Date applicable to such Loan except as otherwise provided in this
Agreement. The applicable Eurodollar Rate, Base Rate or Eurodollar Daily
Floating Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error; provided that the
Administrative Agent shall, upon request, provide to the Borrower a certificate
setting forth in reasonable detail the basis for such determination.

 

30



--------------------------------------------------------------------------------



 



(d) Determination of Applicable Margin. The Applicable Margin identified in this
Section 2.06 and the Facility Fee Percentage and Letter of Credit Fee Percentage
identified in Section 2.04 shall be defined and determined as follows:
“Applicable Margin” means (i) during the period commencing on the Effective Date
and ending on but not including the first Adjustment Date (as defined below),
0.500% per annum and (ii) during each period from and including one Adjustment
Date to but excluding the next Adjustment Date (herein a “Calculation Period”),
the percent per annum set forth in the table below under the applicable “Margin
for Eurodollar Rate Loans” heading opposite the Debt to Adjusted EBITDA Ratio
which corresponds to the Debt to Adjusted EBITDA Ratio set forth in, and as
calculated in accordance with, the applicable Compliance Certificate.
“Facility Fee Percentage” means (1) during the period commencing on the
Effective Date and ending on but not including the first Adjustment Date, 0.125%
per annum and (2) during each Calculation Period, the percent per annum set
forth in the table below under the heading “Facility Fee Percentage” opposite
the Debt to Adjusted EBITDA Ratio which corresponds to the Debt to Adjusted
EBITDA Ratio set forth in, and as calculated in accordance with, the applicable
Compliance Certificate.
“Letter of Credit Fee Percentage” means (1) during the period commencing on the
Effective Date and ending on but not including the first Adjustment Date, 0.500%
per annum and (2) during each Calculation Period, the percent per annum set
forth in the table below under the heading “Letter of Credit Fee Percentage”
opposite the Debt to Adjusted EBITDA Ratio which corresponds to the Debt to
Adjusted EBITDA Ratio set forth in, and as calculated in accordance with, the
applicable Compliance Certificate.

                                              Margin for     Letter of      
Debt to Adjusted   Facility Fee     Eurodollar     Credit Fee   Level   EBITDA
Ratio   Percentage     Rate Loans     Percentage  
I
  Less than or equal to 1.00 to 1.00     .125 %     .500 %     .500 %
II
  Less than or equal to 1.50 to 1.0 but greater than 1.00 to 1.00     .150 %    
.600 %     .600 %
III
  Less than or equal to 2.00 to 1.00 but greater than 1.50 to 1.00     .175 %  
  .700 %     .700 %
IV
  Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00     .225 %  
  .775 %     .775 %
V
  Greater than 2.50 to 1.00     .250 %     1.000 %     1.000 %

 

31



--------------------------------------------------------------------------------



 



Upon delivery of each Compliance Certificate pursuant to Section 5.18(g),
commencing with the Compliance Certificate delivered with respect to the fiscal
quarter ending on September 30, 2007, the Applicable Margin (for Interest
Periods commencing after the applicable Adjustment Date), the Facility Fee
Percentage and the Letter of Credit Fee Percentage shall automatically be
adjusted in accordance with the Debt to Adjusted EBITDA Ratio set forth therein
and the table set forth above, such automatic adjustment to take effect as of
the first Business Day after the receipt by the Agent of such Compliance
Certificate pursuant to Section 5.18(g) (each such Business Day when such margin
or fees change pursuant to this sentence or the next following sentence, herein
an “Adjustment Date”). If the Borrower fails to deliver such Compliance
Certificate which so sets forth the Debt to Adjusted EBITDA Ratio within the
period of time required by Section 5.18(g): (i) the Applicable Margin (for
Interest Periods commencing after the applicable Adjustment Date) shall
automatically be adjusted to 1.000% per annum, (ii) the Facility Fee Percentage
shall automatically be adjusted to 0.250% per annum, and (iii) the Letter of
Credit Fee Percentage shall automatically be adjusted to 1.000% per annum, such
automatic adjustments to take effect as of the first Business Day after the last
day on which the Borrower was required to deliver the applicable Compliance
Certificate in accordance with Section 5.18(g) and to remain in effect until
subsequently adjusted in accordance herewith upon the delivery of a Compliance
Certificate.
Section 2.07 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, the Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.06(b)) equal to: (a) with respect to Base Rate Loans, the rate
otherwise applicable thereto as determined in accordance with Section 2.06 plus
2%; (b) with respect to Eurodollar Rate Loans, until the end of the Interest
Period applicable thereto, the rate otherwise applicable thereto as determined
in accordance with Section 2.06 plus 2% and after the end of the Interest Period
therefor, the Base Rate plus 2%; (c) with respect to Eurodollar Daily Floating
Rate Loans, the rate otherwise applicable thereto as determined in accordance
with Section 2.06 plus 2%; and (d) with respect to other amounts, the Base Rate
plus 2%.
Section 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing or prior to any Eurodollar Daily Floating Rate Borrowing the
Administrative Agent shall have determined (i) that Dollar deposits in the
principal amounts of the Eurodollar Rate Loans or Eurodollar Daily Floating Rate
Loans comprising such Borrowing are not generally available in the market
utilized to determine the applicable Eurodollar Rate or (ii) that reasonable
means do not exist for ascertaining the Eurodollar Rate or Eurodollar Daily
Floating Rate, the Administrative Agent shall, as soon as practicable
thereafter, give telecopy notice of such determination to the Borrower and the
Lenders. In the event of any such determination under clauses (i) or (ii) above
and after notice thereof shall have been provided to the Borrower, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Rate Borrowing or Eurodollar Daily Floating Rate
Borrowing pursuant to Section 2.03 shall be deemed to be a request for a Base
Rate Borrowing under the applicable requested facility (i.e., either Swingline
or Revolver). Each determination by the Administrative Agent hereunder shall be
made in good faith and shall be conclusive absent manifest error; provided that
the Administrative Agent shall, upon request, provide to the Borrower a
certificate setting forth in reasonable detail the basis for such determination.

 

32



--------------------------------------------------------------------------------



 



Section 2.09 Termination and Reduction of Commitments.
(a) Termination on Maturity Date. The commitment of the Swingline Lender under
Section 2.01 to make Swingline Loans and the Commitments of the Revolving
Lenders shall automatically be terminated on the Maturity Date. Such commitments
may also terminate as provided in Section 2.10(c) and Article 6.
(b) Optional Termination or Reduction. Upon at least three Business Days’ prior
written notice to the Administrative Agent, the Borrower may, at any time, in
whole permanently terminate, or, from time to time, in part permanently reduce,
the Total Commitments; provided, however, that (i) each partial reduction of the
Total Commitments shall be in an integral multiple of $5,000,000 and in a
minimum principal amount of $5,000,000; (ii) no such termination or reduction
shall be made which would reduce the Total Commitments to an amount less than
$50,000,000, unless the result of such termination or reduction is to reduce the
Total Commitments to $0; and (iii) no such termination or reduction shall reduce
the Total Commitments below the then aggregate outstanding Revolving Exposure of
all Lenders. The Administrative Agent shall advise the Lenders of any notice
given pursuant to this Section 2.09(b) and of each Lender’s portion of any such
termination or reduction of the Total Commitments. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the occurrence of identified events, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon the termination of the Total Commitments, the commitment of the
Swingline Lender under Section 2.01 shall also terminate.
(c) Allocation of Reduction. Each reduction in the Total Commitments hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction of the Total
Commitments, the Facility Fees on the amount of the Commitments so terminated or
reduced accrued through the date of such termination or reduction.
Section 2.10 Prepayment Including Prepayment as a Result of a Change of Control.
(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, upon giving telecopy
notice (or telephone notice promptly confirmed by telecopy) to the
Administrative Agent: (i) in the case of Eurodollar Rate Loans, before
10:00 a.m., Dallas, Texas time, three Business Days prior to prepayment, which
prepayment shall be accompanied by any amount owed under Section 8.05(e), and
(ii) in the case of Base Rate Loans or Eurodollar Daily Floating Rate Loans,
before 10:00 a.m., Dallas, Texas time, one Business Day prior to prepayment;
provided, however, that each partial prepayment shall be in an amount which is
an integral multiple of $1,000,000 and not less than $5,000,000. Each notice of
prepayment shall specify the prepayment date and the principal amount of each
Borrowing (or portion thereof) to be prepaid, shall be irrevocable and shall
commit the Borrower to prepay such Borrowing (or portion thereof) by the amount
stated therein on the date stated therein; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.

 

33



--------------------------------------------------------------------------------



 



(b) Required Prepayment upon Reduction or Termination of Commitments. On the
date of any termination or reduction of the Total Commitments pursuant to
Section 2.09, the Borrower shall pay or prepay so much of the Borrowings as
shall be necessary in order that the aggregate outstanding Revolving Exposure of
all Lenders will not exceed the Total Commitments after giving effect to such
termination or reduction.
(c) Prepayment Offer Required as a Result of a Change of Control. At least 15
Business Days and not more than 90 days prior to the occurrence of any Change of
Control, the Borrower will give written notice thereof to each Lender. Such
notice shall contain (i) an offer by the Borrower to prepay, on the date of such
Change of Control or, if such notice shall be delivered less than 35 days prior
to the date of such Change of Control, on the date 35 days after the date of
such notice (the “Prepayment Date”), all Loans made by each Lender, together
with interest accrued thereon to the Prepayment Date and all other liquidated
obligations owed to such Lender under the terms hereof, (ii) the estimated
amount of accrued interest, showing in reasonable detail the calculation thereof
and (iii) the Borrower’s estimate of the date on which such Change of Control
shall occur. Said offer shall be deemed to lapse as to any such Lender which has
not replied affirmatively thereto in writing within 35 days of the giving of
such notice. As soon as practicable (and in any event at least 24 hours) prior
to such Change of Control, the Borrower shall give written confirmation of the
date thereof to each such Lender that has affirmatively replied to the notice
given pursuant to the first sentence of this Section 2.10(c). The Borrower
shall, on the Prepayment Date, prepay to each Lender that has affirmatively
replied to the notice given pursuant to the first sentence of this Section
2.10(c), all Loans then held by such Lender together with accrued interest
thereon and all other liquidated obligations owed to such Lender under the terms
hereof. Thereupon, provided the Administrative Agent and Swingline Lender have
agreed to reasonably satisfactory arrangements regarding such Lender’s
participation in Swingline Loans and/or Letters of Credit, each Lender that
shall have received such prepayment shall have no further obligation to make
Revolving Loans or participate in Swingline Loans or Letters of Credit, whether
outstanding as of the Prepayment Date or made or issued after the Prepayment
Date, and the Total Commitments shall be reduced by the amount of each such
Lender’s Commitment.
For the purposes of this Section 2.10(c), a “Change of Control” shall be deemed
to occur if any New Owner shall acquire beneficial ownership of shares in the
Borrower having Voting Rights pertaining thereto which would allow such New
Owner to elect more members of the Board of Directors than could be elected by
the exercise of all Voting Rights pertaining to shares in the Borrower then
owned beneficially by the Norris Family. As used in this Section 2.10(c):
“Voting Rights” pertaining to shares of a corporation means the rights to cast
votes for the election of directors of such corporation in ordinary
circumstances (without consideration of voting rights which exist only in the
event of contingencies).

 

34



--------------------------------------------------------------------------------



 



“Norris Family” means all persons who are lineal descendants of D.W. Norris (by
birth or adoption), all spouses of such descendants, all estates of such
descendants or spouses which are in the course of administration, all trusts for
the benefit of such descendants or spouses, and all corporations or other
entities in which, directly or indirectly, such descendants or spouses (either
alone or in conjunction with other such descendants or spouses) have the right,
whether by ownership of stock or other equity interests or otherwise, to direct
the management and policies of such corporations or other entities (each such
person, spouse, estate, trust, corporation or entity being referred to herein as
a “member” of the Norris Family). In addition, so long as any employee stock
ownership plan exercises its Voting Rights in the same manner as members of the
Norris Family (exclusive of employee stock ownership plans) who have a majority
of the Voting Rights exercised by all such members of the Norris Family, such
employee stock ownership plan shall be deemed a member of the Norris Family.
“New Owner” means any Person (other than a member of the Norris Family), or any
syndicate or group of Persons (exclusive of all members of the Norris Family)
which would be deemed a “person” or “group” for the purposes of Section 13(d) of
the Exchange Act, who directly or indirectly acquires shares in the Borrower.
(d) Outstandings in Excess of Commitments. If on any date of a Borrowing, any
Interest Payment Date, any date of the issuance of a Letter of Credit, any date
when a Compliance Certificate is delivered under Section 5.18(g) or any other
date selected by the Administrative Agent, the aggregate Revolving Exposure of
all Lenders exceeds the Total Commitments, then, in each case, the Borrower
shall, within two Business Days, repay to the Administrative Agent an amount
equal to the applicable excess.
(e) Breakage Costs and Interest. All prepayments under this Section 2.10 shall
be subject to Section 8.05(e) but otherwise without premium or penalty. All
prepayments under this Section 2.10 shall be accompanied by accrued interest on
the principal amount being prepaid to the date of payment.
Section 2.11 Reserve Requirements; Increased Costs.
(a) Change in Law; Increased Cost. Notwithstanding any other provision herein,
if after the date of this Agreement any change in applicable law or regulation
or in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof (whether or not having
the force of law) shall change the basis of taxation of payments to any Issuing
Bank or any Lender hereunder (except for changes in respect of taxes on the
overall net income of such Issuing Bank or such Lender or its lending office
imposed by the jurisdiction in which its principal executive office or lending
office is located), or shall result in the imposition, modification or
applicability of any reserve (including, without limitation, any reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits), special deposit or similar requirement against assets of, deposits
with or for the account of or credit extended by any Lender or any Issuing Bank,
or shall

 

35



--------------------------------------------------------------------------------



 



result in the imposition on any Lender, any Issuing Bank or any interbank market
utilized to determine the rate hereunder or any other condition affecting this
Agreement, such Lender’s Commitment, any Loan made by such Lender or any Letter
of Credit or participation interest therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or such Issuing Bank of
making or maintaining any Loan or issuing, maintaining or participating in any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or the Issuing Bank to be
material, then the Borrower shall, upon receipt of the notice and certificate
provided for in Section 2.11(c), promptly pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank for such additional costs incurred or reduction suffered.
(b) Capital Adequacy. If any Lender or any Issuing Bank shall have determined
that the adoption after the date hereof of any other law, rule, regulation or
guideline regarding capital adequacy, or any change in any of the foregoing or
in the interpretation or administration of any of the foregoing by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Issuing Bank or any Lender’s or any
Issuing Bank’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, such Lender’s Commitment, the Loans made by such Lender pursuant
hereto, or any Letter of Credit or participation interest therein to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy) by an amount deemed by such Lender or Issuing Bank to be
material, then from time to time such additional amount or amounts as will
compensate such Lender or Issuing Bank for any such reduction suffered will be
paid by the Borrower to such Lender or Issuing Bank, as applicable.
(c) Delivery of Certificate. A certificate of each affected party setting forth
such amount or amounts as shall be necessary to compensate such party or its
holding company as specified in paragraph (a) or (b) above, as the case may be,
and containing an explanation in reasonable detail of the manner in which such
amount or amounts shall have been determined, shall be delivered to the
Borrower, and shall be conclusive absent manifest error. The Borrower shall pay
each Lender and each Issuing Bank, as applicable, the amount shown as due on any
such certificate delivered by it within 10 Business Days after its receipt of
the same. Each Lender and each Issuing Bank shall give prompt notice to the
Borrower of any event of which it has knowledge, occurring after the date
hereof, that it has determined will require compensation by the Borrower
pursuant to this Section; provided, however, that failure by such Lender or
Issuing Bank to give such notice shall not constitute a waiver of such party’s
right to demand compensation hereunder.

 

36



--------------------------------------------------------------------------------



 



(d) No Waiver. Failure on the part of any party to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital of the type described in paragraph (a) or (b) of this Section
2.11 with respect to any period shall not constitute a waiver of such party’s
right to demand compensation with respect to such period or any other period;
provided, however, that neither any Lender nor any Issuing Bank shall be
entitled to compensation under this Section 2.11 for any costs incurred or
reductions suffered with respect to any date unless it shall have notified the
Borrower that it will demand compensation for such costs or reductions under
paragraph (c) above not more than 90 days after the later of (i) such date and
(ii) the date on which it shall have become aware of such costs or reductions.
The protection of this Section shall be available to each Lender and each
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.
(e) Survival. All of the Borrower’s obligations under this Section 2.11 shall
survive termination of the Total Commitments and repayment of all other
obligations of the Borrower under this Agreement until two years after such
termination.
Section 2.12 Illegality. Notwithstanding any other provision herein, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any Eurodollar Rate
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Rate Loan, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:
(i) declare that the applicable Eurodollar Rate Loans will not thereafter be
made by such Lender hereunder, whereupon any request for such a Eurodollar Rate
Borrowing shall, as to such Lender only, be deemed a request for a Base Rate
Loan unless such declaration shall be subsequently withdrawn (any Lender
delivering such a declaration hereby agreeing to withdraw such declaration
promptly upon determining that such event of illegality no longer exists); and
(ii) require that all outstanding Eurodollar Rate Loans affected by the
illegality made by it be Converted to Base Rate Loans, in which event all such
Eurodollar Rate Loans shall be automatically Converted to Base Rate Loans as of
the effective date of such notice as provided below.
In the event any Lender shall exercise its rights under clauses (i) or (ii)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the affected Eurodollar Rate Loans that would have been made by
such Lender or the Converted Eurodollar Rate Loans of such Lender shall instead
be applied to repay the Base Rate Loans made by such Lender in lieu of, or
resulting from the Conversion of, such Eurodollar Rate Loans. For purposes of
this Section 2.12, a notice by any Lender shall be effective as to each
Eurodollar Rate Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Rate Loan; in all other cases such
notice shall be effective on the date of receipt.

 

37



--------------------------------------------------------------------------------



 



Section 2.13 Pro Rata Treatment. Each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Facility Fees and Letter of Credit Fees, each Conversion or Continuation
of any Loans, and each reduction of the Total Commitments shall be allocated pro
rata among the Lenders in accordance with their respective Commitments (or, if
such Commitments shall have expired or been terminated, in accordance with the
Revolving Exposure of each Lender), except: (a) as required under Sections 2.12
and 2.15 or as otherwise expressly provided herein; (b) with respect to
Swingline Loan Borrowings and Swingline Loans; and (c) if interest shall accrue
on any portion of a Borrowing held by a Lender at a rate different from the rate
applicable to the other Lenders, payment and distribution of interest shall be
based on the respective accrual rates applicable to such Borrowing.
Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swingline Loans held by it, resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

38



--------------------------------------------------------------------------------



 



Section 2.15 Payments Generally. All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein and except with respect
to principal of and interest on L/C Obligations denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 11:00 a.m., Dallas, Texas time, on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on L/C Obligations
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any applicable law from making any
required payment hereunder with respect to L/C Obligations in an Alternative
Currency, the Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of each payment hereunder in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 11:00 a.m., Dallas, Texas time, in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
Section 2.16 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 20 Business Days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

39



--------------------------------------------------------------------------------



 



(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower to determine the withholding or
deduction required to be made.

 

40



--------------------------------------------------------------------------------



 



(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or any Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(g) Survival. Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.16 shall
survive the payment in full of all other obligations of the Borrower under this
Agreement and the termination of the Total Commitments hereunder.
Section 2.17 Intentionally Omitted.
Section 2.18 Payments by Borrower; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or any Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender or
any Issuing Bank with respect to any amount owing under this subsection shall be
conclusive, absent manifest error.

 

41



--------------------------------------------------------------------------------



 



Section 2.19 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or for the account
of any Subsidiary and for its or a Subsidiary’s benefit, payable in any
Available Currency in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank, at any time on any Business Day and from time
to time on and after the date hereof until the earlier of the Letter of Credit
Expiration Date or the termination of the Commitments hereunder. If the Borrower
requests Bank of America to issue a Letter of Credit, Bank of America agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.19, to
issue the Letter of Credit subject to the terms and conditions of this Agreement
(including without limitation those contained in this Section 2.19 below and
those contained in Section 4.01) and provided that (i) the terms and provisions
of such Letter of Credit are reasonably satisfactory to Bank of America and
otherwise comply with the terms hereof and (ii) such Letter of Credit is issued
pursuant to such documentation as Bank of America may reasonably require. The
Borrower may request any Issuing Bank to issue a Letter of Credit; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the total Revolving Exposure of all Revolving Lenders shall not
exceed the Total Commitments, and (y) the Revolving Exposure of a Revolving
Lender shall not exceed such Revolving Lender’s Commitment. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.
(ii) No Issuing Bank shall issue any Letter of Credit if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date.
(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank (x) shall prohibit, or
request that such Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular, (y) shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or (z) shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, provided that, in the cases of clauses (y) and (z), such Issuing Bank shall
have provided written notice to Borrower of its refusal to issue any Letter of
Credit and the specific reasons therefor and Borrower shall not have compensated
such Issuing Bank for the imposition of such restriction, reserve or capital
requirement or reimbursed such Issuing Bank for such loss, cost or expense, as
applicable;

 

42



--------------------------------------------------------------------------------



 



(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank which are of general application;
(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(D) such Issuing Bank does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(F) a default of any Lender’s obligations to fund under Section 2.01 or Section
2.02 exists or any Lender is at such time a Defaulting Lender hereunder, unless
the Administrative Agent has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the risk with respect to such Lender.
(iv) No Issuing Bank shall amend any Letter of Credit if the Issuing Bank would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable Issuing Bank and the
Administrative Agent in the form of a Letter of Credit Application,
appropriately completed and signed by a Senior Financial Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 10:00 a.m. (Dallas,
Texas time) at least two Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable Issuing Bank and the
Administrative Agent: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable Issuing Bank may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable Issuing Bank:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such Issuing Bank may reasonably
require. Additionally, the Borrower shall furnish to the applicable Issuing Bank
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the Administrative Agent may reasonably
require.

 

43



--------------------------------------------------------------------------------



 



(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such Issuing Bank will provide
the Administrative Agent with a copy thereof. Unless the Issuing Bank has
received written notice from any Lender, the Administrative Agent or any
Obligated Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank may, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, and
without any further action on the part of the applicable Issuing Bank or the
Lenders, the applicable Issuing Bank grants to each Revolving Lender, and each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the aggregate amount available to be drawn under such Letter of
Credit.
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by such Issuing Bank, the Borrower
shall not be required to make a specific request to such Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) such Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.19(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrower that one or more of the applicable conditions specified in
Article 4 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension.

 

44



--------------------------------------------------------------------------------



 



(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable Issuing Bank, the Borrower shall not be required to make a specific
request to such Issuing Bank to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) such Issuing Bank to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits such Issuing Bank to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Article 4 is
not then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the Issuing Bank not to
permit such reinstatement.
(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse such
Issuing Bank in such Alternative Currency, unless (A) such Issuing Bank (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified such Issuing Bank promptly following
receipt of the notice of drawing that the Borrower will reimburse such Issuing
Bank in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, such Issuing
Bank shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
(Dallas, Texas time) on the date of any payment by such Issuing Bank under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by such Issuing Bank under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse such Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing and in the applicable currency if Borrower has
received such notice prior to 9:00 a.m. (Dallas, Texas time) on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 11:00 a.m. (Dallas, Texas time) on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
9:00 a.m. (Dallas, Texas time) on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt. If the Borrower
fails to so reimburse such Issuing Bank by such time, the Administrative Agent
shall

 

45



--------------------------------------------------------------------------------



 



promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans as Base Rate Loans to be disbursed on the Honor
Date (or such later date as may be specified for reimbursement in this
Section 2.19(c)(i)) in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.01 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Total Commitments and the conditions set forth in Section 4.01 (other
than the delivery of a Borrowing Request). Any notice given by the applicable
Issuing Bank or the Administrative Agent pursuant to this Section 2.19(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii) Each Lender shall upon any notice pursuant to Section 2.19(c)(i) make funds
available to the Administrative Agent for the account of the applicable Issuing
Bank, in Dollars, at the Administrative Agent’s office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. (Dallas, Texas time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.19(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable
Issuing Bank in Dollars.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans because the conditions set forth in Section 4.01
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Bank an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the default rate pursuant to Section 2.07. In such event, each Lender’s payment
to the Administrative Agent for the account of the Issuing Bank pursuant to
Section 2.19(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.19.
(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.19(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such Issuing Bank.
(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.19(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Bank, the Borrower, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.19(c) is subject to the conditions set forth in
Section 4.01 (other than delivery by the Borrower of a Borrowing Request). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable Issuing Bank for the amount of any
payment made by such Issuing Bank under any Letter of Credit, together with
interest as provided herein.

 

46



--------------------------------------------------------------------------------



 



(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.19(c) by the time
specified in Section 2.19(c)(ii), such Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. A certificate of such Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
(vii) Each L/C Disbursement shall bear interest at a rate per annum equal to the
Base Rate for the period from and including the date of such L/C Disbursement to
but excluding the earliest to occur of (A) the date on which the Borrower
reimburses the applicable Issuing Bank pursuant to Section 2.19(c)(i) in the
amount of such L/C Disbursement, (B) the date on which such L/C Disbursement is
refinanced by a Revolving Loan Borrowing pursuant to Section 2.19(c)(i) and
(C) the date on which such L/C Disbursement becomes an L/C Borrowing. Such
interest shall be payable on the next succeeding Interest Payment Date.
(d) Repayment of Participations.
(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.19(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
applicable Issuing Bank pursuant to Section 2.19(c)(i) is required to be
returned under any of the circumstances described in Section 8.19 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of all obligations hereunder and
the termination of this Agreement.

 

47



--------------------------------------------------------------------------------



 



(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code of the United States or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors;
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Available Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the Issuing Bank
and its correspondents unless such notice is given within five (5) Business Days
after Borrower’s receipt of a copy of such Letter of Credit or amendment thereto
by Borrower.

 

48



--------------------------------------------------------------------------------



 



(f) Role of each Issuing Bank. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable Issuing Bank shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable Issuing Bank, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Bank shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the applicable Issuing Bank, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.19(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against such Issuing Bank, and
such Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, such Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the Issuing Bank has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (B) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.
(i) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations,
and the Administrative Agent shall, upon request, provide the Borrower with
calculations showing such exchange rate fluctuations.

 

49



--------------------------------------------------------------------------------



 



(iii) Article 6 sets forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03 and Article 6, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable Issuing Bank and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Bank (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of such Issuing Bank and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing (“Cash Collateral”). Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
(i) Conflict with Issuer Documents. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
Section 2.20 Increase in Commitments.
(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Total Commitments by an amount
(for all such requests) not exceeding $100,000,000 in the aggregate; provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, and (ii) the Borrower may make a maximum of five such requests. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period described in (a) above, whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

 

50



--------------------------------------------------------------------------------



 



(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, the Issuing Banks and
the Swingline Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(d) Effective Date and Allocations. If the Total Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Obligated Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Obligated Party (i) certifying and attaching the
resolutions adopted by such Obligated Party approving or consenting to such
increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article 3 and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.20, the
representations and warranties contained in Section 3.06 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.18, and (B) no Default exists. The Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 8.05(e)) to the extent necessary
to keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 8.09 to the contrary.
Section 2.21 Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 8.05(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 8.05(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 8.05(c).

 

51



--------------------------------------------------------------------------------



 



Section 2.22 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender gives a notice pursuant to
Section 2.12, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.16, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 2.12, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, the Borrower may replace such Lender in accordance with
Section 8.07.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to each of the Lenders and Issuing Banks as
follows:
Section 3.01 Organization; Powers. The Borrower and each Material Subsidiary
(a) is a corporation or other legal entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in every jurisdiction where such qualification is required,
except where the failure so to qualify would not result in a Material Adverse
Effect, and (d) has the corporate or other power and authority to execute,
deliver and perform its obligations under this Agreement and the other Loan
Documents to which it is a party.
Section 3.02 Authorization; Absence of Conflicts. The execution, delivery and
performance by the Borrower and each Obligated Party of the Loan Documents to
which it is a party, the Borrowings hereunder and the issuance of Letters of
Credit hereunder (collectively, the “Transactions”): (a) have been duly
authorized by all requisite corporate or other organizational action and
(b) will not (i) violate (A) any provision of the certificate of incorporation
or other constituent documents or by-laws of the Borrower or any of its
Subsidiaries, (B) any law, statute, rule or regulation to which any Obligated
Party or any of its assets is subject or any order of any Governmental Authority
or (C) any provision of any Material indenture, agreement or other instrument to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property is or may be bound (including the Senior Note Purchase
Agreements and the Indebtedness limitations set forth in any Senior Note
Purchase Agreement), (ii) violate, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such Material
indenture, agreement or other instrument, or (iii) result in the creation or
imposition of any Lien upon any property or assets of the Borrower or any of its
Subsidiaries.

 

52



--------------------------------------------------------------------------------



 



Section 3.03 Enforceability. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Obligated Party that is party thereto. This Agreement constitutes a
legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 3.04 Governmental or Third Party Approvals. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, any Obligated Party
of this Agreement or any other Loan Document, except for any reports required to
be filed with the Securities and Exchange Commission pursuant to the Exchange
Act.
Section 3.05 Subsidiaries. Schedule 3.05 is (except as noted therein) a complete
and correct list of the Borrower’s Material Subsidiaries as of the date hereof
showing, as to each Subsidiary, the correct name thereof and the jurisdiction of
its organization.
Section 3.06 Financial Statements.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2007, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c) Since the most recent to occur of (i) the date of the Audited Financial
Statements, and (ii) the date of the audited financial statements of the
Borrower and its Subsidiaries most recently delivered pursuant to
Section 5.18(b), there has been no event or circumstance, either individually or
in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect.

 

53



--------------------------------------------------------------------------------



 



Section 3.07 Litigation; Observance of Statutes and Orders.
(a) Except as described on Schedule 3.07 attached hereto, there are no actions,
suits or proceedings pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary or any property of the
Borrower or any Material Subsidiary in any court or before any arbitrator of any
kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
(b) Except as described on Schedule 3.07 attached hereto, neither the Borrower
nor any Subsidiary is in default under any agreement or instrument to which it
is a party or by which it is bound, or any order, judgment, decree or ruling of
any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including Environmental Laws) of
any Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Section 3.08 Taxes. The Borrower and its Subsidiaries have filed all material
income tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Borrower or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.
Section 3.09 Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record title in fee simple to, or valid leasehold interests
in, all real property necessary or material to its business, except for such
defects in title and exceptions to leasehold interests as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Such real property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 5.13.
Section 3.10 Licenses, Permits, etc. The Borrower and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------



 



Section 3.11 Compliance with ERISA.
(a) The Borrower and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3(3) of ERISA), and no event, transaction or condition
has occurred or exists that would reasonably be expected to result in the
incurrence of any such liability by the Borrower or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Borrower or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
(b) As of the Effective Date, the present value of the accumulated benefit
obligations under each of the Plans that are subject to Title IV of ERISA (other
than Multiemployer Plans), determined in accordance with Financial Accounting
Standards Board Statement No. 87 as of the end of such Plan’s most recently
ended plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $25,000,000 in the case of any single Plan and by more
than $50,000,000 in the aggregate for all Plans.
(c) The Borrower and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
(d) No ERISA Event has occurred or is expected to occur with respect to any Plan
that would reasonably be expected to have a Material Adverse Effect.
Section 3.12 Use of Proceeds. The proceeds of the Loans will be used to
refinance existing indebtedness, for capital expenditures, to make acquisitions,
for working capital and for other general corporate purposes, including, without
limitation, the repurchase of issued and outstanding shares of common stock of
the Borrower, in each case not in contravention of any applicable law or any
Loan Document. The Letters of Credit shall be issued (a) to support transactions
of the Borrower and the Subsidiaries entered into in the ordinary course of
business, (b) in connection with financings permitted hereunder, capital
expenditures and acquisitions, and (c) for general corporate purposes.
Section 3.13 Intentionally Omitted.
Section 3.14 Foreign Assets Control Regulations, etc. The use of the proceeds of
the Loans will not violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto.

 

55



--------------------------------------------------------------------------------



 



Section 3.15 Margin Regulations; Investment Company Act.
(a) No part of the proceeds of any Borrowing or drawing under any Letter of
Credit, and no other extensions of credit hereunder, will be used for any
purpose that violates the provisions of Regulations T, U, or X of the Board.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets subject to
the restrictions of Section 5.13 (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) will be margin stock.
(b) If requested by any Lender or the Administrative Agent, the Borrower will
execute and furnish to the Administrative Agent and each Lender a FR Form G-3 or
FR Form U-1, as applicable, referred to in Regulation U of the Board.
(c) Neither the Borrower nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended.
Section 3.16 No Material Misstatements. No report, financial statement or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement contains
any material misstatement of fact or omits any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
Section 3.17 Environmental Compliance. The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, except as
described on Schedule 3.17.
Section 3.18 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance (if adequate reserves are
maintained with respect thereto) compatible with the following standards), with
such deductibles and covering such casualties and contingencies as are
customarily carried by companies of established reputations engaged in the same
or similar business and similarly situated.
Section 3.19 Solvency. The Borrower on a consolidated basis with its
Subsidiaries: (i) owns and will own assets the fair saleable value of which are
(A) greater than the total amount of its liabilities (including contingent
liabilities) and (B) greater than the amount that will be required to pay
probable liabilities of then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (ii) has capital that is not unreasonably small in relation to
its business as presently conducted; and (iii) does not intend to incur and does
not believe that it will incur debts beyond its ability to pay such debts as
they become due.

 

56



--------------------------------------------------------------------------------



 



ARTICLE 4
CONDITIONS OF LENDING
Section 4.01 All Borrowings. The obligations of the Lenders to make the Loans on
or after the Effective Date and the agreement of an Issuing Bank to issue,
amend, renew or extend Letters of Credit are subject to the satisfaction of the
following conditions on the date of each Borrowing, or issuance, amendment or
other modification:
(a) The Administrative Agent shall have received a notice of such Borrowing,
issuance, amendment or other modification as required by Section 2.03 or
2.19(a), as applicable.
(b) The representations and warranties set forth in Article 3 shall be true and
correct in all material respects on and as of the date of such Borrowing,
issuance, amendment or other modification with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
(c) At the time of and immediately after such Borrowing, issuance, amendment or
other modification, no Event of Default or Default shall have occurred and be
continuing or would result from such Borrowing, issuance, amendment or
modification.
(d) At the time of and immediately after such Borrowing, issuance, amendment or
other modification, the aggregate Revolving Exposure of all Lenders shall not
exceed the Total Commitments.
(e) In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrate Agent or
the relevant Issuing Bank would make it impracticable for such Letter of Credit
to be denominated in the relevant Alternative Currency.
Each Borrowing and each issuance, amendment or other modification of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment or other
modification as to the matters specified in paragraphs (b), (c), (d) and (e) of
this Section 4.01.
Section 4.02 Effective Date. The effectiveness of the amendment and restatement
of the Existing Credit Agreement as contemplated hereby and the effectiveness of
the obligations of the Lenders to make Loans hereunder on the Effective Date and
the agreement of each Issuing Bank to issue, amend, renew or extend Letters of
Credit are subject to the following conditions being satisfied on or before the
date hereof, and such obligations shall not be effective until the date that
each such condition is satisfied (the “Effective Date”):
(a) The Administrative Agent shall have received the favorable written opinion
of counsel to the Borrower in substantially the form of Exhibit C hereto, dated
the Effective Date and addressed to the Lenders and satisfactory to the Lenders
and to Bracewell & Giuliani LLP, counsel for the Administrative Agent (and the
Borrower hereby instructs its counsel to deliver such opinion to the
Administrative Agent for the benefit of the Lenders).
(b) The Administrative Agent shall have received all of the following in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i) a certificate as to the existence and good standing of each Obligated Party
issued by the Secretary of State or other applicable Governmental Authority of
its jurisdiction of incorporation or organization as of a recent date; (ii) a
certificate of the Secretary or an Assistant Secretary or other authorized
officer of each Obligated Party dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy (or identifying a previously
delivered copy) of its by-laws or other similar internal governing document as
in effect on the Effective Date and at all times

 

57



--------------------------------------------------------------------------------



 



since the date of the resolutions described in clause (B) below, (B) with
respect to each Obligated Party, that attached thereto is a true and complete
copy of its resolutions or similar evidence of authority, duly adopted by its
board of directors (or similar governing authority) authorizing its execution,
delivery and performance of the Loan Documents to which it is a party and the
Transactions, and that such resolutions or similar evidence of authority have
not been modified, rescinded or amended and are in full force and effect,
(C) that attached thereto is a true and complete copy (or identifying a
previously delivered copy) of the certificate of incorporation or other similar
internal governing document, as in effect as of the Effective Date, of each
Obligated Party, and (D) as to the incumbency and specimen signature of each of
its representatives executing any Loan Document on its behalf; (iii) a
certificate of another of its representatives as to the incumbency and specimen
signature of the Secretary, Assistant Secretary or other authorized officer
executing the certificate pursuant to clause (ii) above; and (iv) such other
documentation as the Lenders or the Administrative Agent shall reasonably
request.
(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Senior Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b),
(c) and (d) of Section 4.01.
(d) The Administrative Agent shall have received: (i) the Subsidiary Guaranty in
the form attached hereto as Exhibit D executed by all the Guarantors and
(ii) promissory notes payable to each Lender requesting a promissory note in
form and substance satisfactory to the Administrative Agent executed by the
Borrower.
(e) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Effective Date and, to the extent invoiced, all other amounts
due and payable pursuant to the Loan Documents on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Bracewell & Giuliani LLP) required to be reimbursed or paid by
the Obligated Parties hereunder or under any Loan Document.
(f) The Administrative Agent shall have received a fully executed copy of each
amendment to the Senior Note Purchase Agreements that is being executed in
connection with this Agreement.
(g) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall be satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received such other documents and legal opinions in respect of any aspect or
consequence of the transactions contemplated hereby or thereby as it shall
reasonably request.
Without limiting the generality of the provisions of Section 7.04, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the closing date specifying its objection
thereto.

 

58



--------------------------------------------------------------------------------



 



ARTICLE 5
AFFIRMATIVE AND NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Lender has any Commitment
hereunder or any obligations to acquire or fund any participation in any
Swingline Loan or Letter of Credit or the Swingline Lender is obligated to make
Swingline Loans or Bank of America is obligated to issue Letters of Credit
hereunder or any amount payable hereunder remains unpaid:
Section 5.01 Compliance with Laws. The Borrower will and will cause each of its
Subsidiaries to (i) comply in all material respects with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and (ii) obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, except, in either case, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
Section 5.02 Insurance. The Borrower will and will cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 5.03 Maintenance of Properties and Lines of Business. The Borrower will
and will cause each of its Subsidiaries to (a) maintain, preserve and protect
all of its Material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Borrower will not and will not permit any of its
Subsidiaries to engage in any line of business other than such lines of business
in which it is presently engaged and those businesses reasonably related
thereto.
Section 5.04 Payment of Taxes. The Borrower will and will cause each of its
Subsidiaries to file all material income tax or similar tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by any of them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
provided that neither the Borrower nor any Subsidiary need pay any such tax or
assessment if the amount thereof is not individually or in the aggregate
Material or the amount, applicability or validity thereof is contested by the
Borrower or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Borrower or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Borrower or such
Subsidiary.

 

59



--------------------------------------------------------------------------------



 



Section 5.05 Corporate Existence, etc. The Borrower will at all times preserve
and keep in full force and effect its corporate existence. Subject to
Sections 5.10 and 5.11, the Borrower will at all times preserve and keep in full
force and effect each of its Subsidiaries’ corporate existence and all rights
and franchises of the Borrower and its Subsidiaries necessary for the conduct of
their respective businesses, except to the extent that failure to do so with
respect to a Subsidiary which is not a Material Subsidiary would not reasonably
be expected to have a Material Adverse Effect.
Section 5.06 Intentionally Omitted.
Section 5.07 Covenant to Guarantee and Secure Loans Equally.
(a) If any Subsidiary (other than an Excluded Foreign Subsidiary) of the
Borrower shall guarantee the obligations of the Borrower under the Senior Note
Purchase Agreements or under any other agreement creating or evidencing
Indebtedness in excess of $10,000,000, the Borrower shall cause to be made
effective provision whereby the Loans and other obligations of the Borrower
under the Loan Documents will be guaranteed by such Subsidiary equally and
ratably with any and all other obligations thereby guaranteed, with the
documentation for such guarantee to be reasonably satisfactory to the Required
Lenders. Any violation of Section 5.12 will constitute an Event of Default,
whether or not provision is made for an equal and ratable guarantee pursuant to
this Section 5.07.
(b) If the Borrower shall create, assume or permit to exist any Lien upon any of
its property or assets, or permit any Subsidiary (other than an Excluded Foreign
Subsidiary) to create, assume or permit to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than those
Liens permitted by the provisions of Section 5.13, the Borrower shall make or
cause to be made effective provision whereby the Loans and other obligations
under the Loan Documents will be secured equally and ratably with any and all
other obligations thereby secured, with the documentation for such security to
be reasonably satisfactory to the Required Lenders and, in any such case, the
Loans and such other obligations shall have the benefit, to the fullest extent
that, and with such priority as, the holders thereof may be entitled under
applicable law, of an equitable Lien on such property. Any violation of
Section 5.13 will constitute an Event of Default, whether or not provision is
made for an equal and ratable Lien pursuant to this Section 5.07.
(c) In the event that the Borrower certifies to the Administrative Agent in
writing that no Senior Note Purchase Agreement or other document or agreement
evidencing or otherwise relating to any Indebtedness of the Borrower or any
Subsidiary contains any covenant or agreement comparable to paragraph (a) or (b)
of this Section, paragraphs (a) and (b) of this Section shall automatically
terminate and shall be of no further force and effect without any further action
by the parties hereto. If, after any such termination, a covenant or agreement
comparable to paragraph (a) or (b) of this Section is included or contained in
any Senior Note Purchase Agreement or any other document or agreement evidencing
or otherwise relating to any Indebtedness of the Borrower or any Subsidiary, the
Borrower shall promptly notify the Administrative Agent of the same in writing
and, on the date of such notice, paragraphs (a) and (b) of this Section shall be
automatically reinstated and binding on the Borrower without any further action
by the parties hereto.

 

60



--------------------------------------------------------------------------------



 



Section 5.08 Environmental Matters.
(a) The Borrower will and will cause each of its Subsidiaries to comply in all
material respects with all applicable Environmental Laws if, individually or in
the aggregate, failure to comply therewith would reasonably be expected to have
a Material Adverse Effect.
(b) The Borrower will not and will not permit any of its Subsidiaries to cause
or allow any Hazardous Substance to be present at any time on, in, under or
above any real property or any part thereof in which the Borrower or any
Subsidiary has a direct interest (including ownership thereof or any arrangement
for the lease, rental or other use thereof, or the retention of any mortgage or
security interest therein or thereon), except in a manner and to an extent that
is in compliance in all material respects with all applicable Environmental Laws
or that would not reasonably be expected to have a Material Adverse Effect.
Section 5.09 Transactions with Affiliates. The Borrower will not permit any
Subsidiary to enter into any Material transaction or Material group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate (other than the
Borrower or another Subsidiary), except upon fair and reasonable terms not
materially less favorable to the Borrower or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.
Section 5.10 Merger, Consolidation, etc. The Borrower will not, and will not
permit any Subsidiary to, consolidate with or merge with or into any other
Person or permit any other Person to merge or consolidate with it or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of related transactions to any Person or dissolve or liquidate; except
that if, at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing:
(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, a Guarantor shall be the continuing or surviving Person; provided,
further, that when any Wholly-Owned Subsidiary is merging with another
Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or surviving
Person;
(b) any Subsidiary may Transfer all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor; provided, further, that
if the transferor in such a transaction is a Domestic Subsidiary, then the
transferee must either be the Borrower or a Wholly-Owned Subsidiary;
(c) the Borrower may merge with another Person in an acquisition permitted by
Section 5.23 if the Borrower is the surviving Person;
(d) any Subsidiary may merge with another Person in an acquisition permitted by
Section 5.23 if such Subsidiary is the surviving Person or if the surviving
Person becomes a Subsidiary and the Borrower or such Person complies with
Section 5.21 to the extent applicable to such surviving Person;

 

61



--------------------------------------------------------------------------------



 



(e) the Borrower and any Subsidiary may make Transfers permitted by Section 5.11
(subject to compliance with the proviso to paragraph (b) of this Section to the
extent paragraph (b) of this Section is applicable); and
(f) any Subsidiary that has transferred all of its assets in a transaction
permitted hereunder or any Subsidiary that is not a Material Subsidiary may
dissolve or liquidate;
provided, that in the case of any of the transactions described in the foregoing
clauses (a) through (f) which would involve or result in a Change of Control,
the Borrower shall have complied with Section 2.10.
Section 5.11 Sale of Assets, etc. The Borrower will not, and will not permit any
of its Subsidiaries to, make any Transfer except:
(a) Transfers of either (i) inventory held for sale, or (ii) property no longer
used, useful or required in the operation of the business of the Borrower or
such Subsidiary or that is obsolete, and, in the case of any Transfer described
in clause (i) or (ii) of this paragraph (a), such Transfer is in the ordinary
course of business;
(b) Transfers (i) by any Domestic Subsidiary to the Borrower or another Domestic
Subsidiary that is a Wholly-Owned Subsidiary, (ii) by a Foreign Subsidiary to
the Borrower or another Subsidiary that is Wholly-Owned, (iii) by the Borrower
to a Material Subsidiary that is a Domestic Subsidiary and is Wholly-Owned, and
(iv) by any Subsidiary that is not a Material Subsidiary to another Subsidiary
that is not a Material Subsidiary;
(c) Transfers that constitute either: (i) the sale of receivables, or undivided
interests therein, together with all collections and other proceeds thereof and
any collateral securing the payment thereof, pursuant to a Receivable
Securitization permitted by Section 5.26, or (ii) the sale of all or a portion
of any business segment other than the domestic heating (with the exception of
the hearth products division and the advanced distributor products division) and
cooling manufacturing segment and the domestic refrigeration segment; provided,
in the case of this clause (ii), that (A) the aggregate book value of all
business segments or portions thereof Transferred in reliance on this clause
(ii) in any calendar year shall not exceed 10% of the value of the Consolidated
Assets of the Borrower and its Subsidiaries as of the last day of the
immediately preceding calendar year and (B) all business segments or portions
thereof Transferred in reliance on this clause (ii) in any calendar year, in the
aggregate, shall not have contributed greater than 5% of EBITDA for the
immediately preceding calendar year; provided, further, in the case of each of
the foregoing clauses (i) and (ii), that at the time of such Transfer, no
Default or Event of Default shall exist or would result from such Transfer;
(d) Transfers not otherwise permitted under this Section 5.11; provided that
(i) at the time of such Transfer, no Default shall exist or would result from
such Transfer, (ii) the aggregate book value of all property Transferred in
reliance on this clause (d) in any calendar year shall not exceed 5% of the
value of the Consolidated Assets of the Borrower and its Subsidiaries as of the
last day of the immediately preceding calendar year, and (iii) all property
Transferred in reliance on this clause (d) in any calendar year, in the
aggregate, shall not have contributed greater than 5% of EBITDA for the
immediately preceding calendar year.; and
(e) Transfers permitted by Section 5.10(b).

 

62



--------------------------------------------------------------------------------



 



Section 5.12 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, create, incur, assume, Guarantee, or
otherwise become directly or indirectly liable with respect to any Indebtedness
except the following, provided that in each of the following cases, both prior
to and immediately after giving effect to the creation, incurrence, assumption,
or Guarantee thereof or the Borrower’s or such Subsidiary’s otherwise becoming
directly or indirectly liable with respect thereto, no Default or Event of
Default shall exist:
(a) Indebtedness under the Loan Documents;
(b) Other Indebtedness existing on the date hereof and set forth in
Schedule 5.12 and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or a decreased weighted average life
thereof;
(c) (i) Indebtedness of any Subsidiary owed to any other Subsidiary that is
Wholly-Owned or to the Borrower and (ii) Indebtedness of the Borrower owed to
any Subsidiary; provided that, in the case of Indebtedness of the Borrower or
any Guarantor that is not owed to the Borrower or a Guarantor that is a
Wholly-Owned Subsidiary, such Indebtedness shall be subordinated to the
obligations of the Borrower or such Guarantor under the Loan Documents on terms
reasonably satisfactory to the Administrative Agent; provided, further, that,
with respect to any Restricted Period (as defined below), the aggregate amount
of Restricted Intercompany Indebtedness (as defined below) incurred during such
period shall not exceed $50,000,000;
(d) Indebtedness of the Borrower or any Subsidiary owing to the Insurance
Subsidiary in an aggregate principal amount not to exceed $60,000,000 at any
time outstanding; provided, that no more than $35,000,000 in principal amount of
such Indebtedness may be secured by Liens permitted under Section 5.13(k);
(e) Indebtedness arising in connection with Swap Agreements permitted by
Section 5.25;
(f) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness of
the Borrower or any Subsidiary otherwise permitted by this Section 5.12;
(g) unsecured Indebtedness of the Borrower or any Subsidiary (in addition to any
of the other Indebtedness permitted by this Section 5.12), provided,
(i) such Indebtedness is incurred in compliance with the other provisions hereof
(including the restrictions contained in Section 5.13 and 5.16);
(ii) such Indebtedness is on terms no more restrictive than the terms contained
in this Agreement; and
(iii) such Indebtedness matures within one year after the date on which it is
initially incurred, or matures after the Maturity Date;

 

63



--------------------------------------------------------------------------------



 



(h) Indebtedness of any Foreign Subsidiary, Indebtedness in respect of Capital
Leases, and purchase money Indebtedness for fixed or capital assets; provided
that the aggregate principal amount of all such Indebtedness shall not exceed
$100,000,000 at any one time outstanding;
(i) Indebtedness outstanding on the date hereof issued pursuant to the Senior
Note Purchase Agreements (but not including any extensions, renewals,
refinancings or replacements of such Indebtedness); and
(j) additional unsecured Indebtedness of the Borrower or any Subsidiary
(including Guarantees of Indebtedness of joint ventures and other third parties)
in a principal amount not to exceed $100,000,000 in the aggregate at any one
time outstanding.
Notwithstanding the foregoing, the Borrower will not permit the Insurance
Subsidiary to directly or indirectly create, incur, assume, Guarantee, or
otherwise become directly or indirectly liable with respect to any Indebtedness
except for liabilities arising in the ordinary course of business in connection
with insurance and reinsurance policies it has entered into or may enter into in
the ordinary course of business.
For purposes of this Section 5.12, (x) “Restricted Period” means any period
commencing on the first day after the last day of any fiscal quarter as of which
the Debt to Adjusted EBITDA Ratio exceeds 2.50 to 1.00 and ending on the last
day of the next succeeding fiscal quarter as of which the Debt to Adjusted
EBITDA Ratio does not exceed 2.50 to 1.00, and (y) “Restricted Intercompany
Indebtedness” means Indebtedness of any Subsidiary that is not a Guarantor owed
to the Borrower or a Guarantor.
Section 5.13 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable, but excluding any shares
of the Borrower’s common stock purchased by the Borrower) of the Borrower or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:
(a) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due, and any such Liens which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

64



--------------------------------------------------------------------------------



 



(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;
(d) Liens securing judgments for the payment of money that do not constitute an
Event of Default under Article 6(i);
(e) (i) leases or subleases granted to others in the ordinary course of business
and covering only the assets so leased and (ii) easements, rights-of-way,
restrictions and other similar charges or encumbrances that in the case of
clause (ii) do not, in the aggregate, materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries;
(f) (i) Liens on property of the Borrower or any of its Subsidiaries securing
Indebtedness owing to the Borrower or to a Guarantor permitted by
Section 5.12(c), and (ii) Liens on property of any Subsidiary that is not a
Material Subsidiary securing Indebtedness owing to any other Subsidiary that is
not a Material Subsidiary permitted by Section 5.12(c);
(g) (i) Liens contemplated by financing statements filed in respect of operating
leases, and (ii) other Liens existing on the Effective Date and described on
Schedule 5.13;
(h) Liens granted in connection with Receivable Securitizations permitted by
Section 5.26 on the receivables sold pursuant thereto (together with all
collections and other proceeds thereof and any collateral securing the payment
thereof), all right title and interest in and to the lockboxes and other
collection accounts in which proceeds of such receivables are deposited, the
rights under the documents executed in connection with such Receivable
Securitizations and in the Equity Interests issued by any special purpose entity
organized to purchase the receivables thereunder;
(i) any Lien renewing, extending or replacing any Lien permitted by Subsection
(g) above, provided that (i) the principal amount of Indebtedness or other
obligation secured by such Lien immediately prior to such extension, renewal or
replacement is not increased or the maturity thereof reduced, (ii) such Lien is
not extended to any other property, and (iii) immediately after such extension,
renewal or replacement no Default or Event of Default would exist or would
result therefrom;

 

65



--------------------------------------------------------------------------------



 



(j) (i) Liens on property of a Person which exist at the time such Person is
merged or consolidated with or into, or otherwise acquired by, the Borrower or a
Subsidiary, which Liens were not granted in contemplation of such acquisition,
merger, or other consolidation and do not extend to any assets other than assets
of the Person merged into or consolidated with the Borrower or such Subsidiary
or property of such Person acquired by the Borrower or such Subsidiary, and
(ii) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary, which Liens were not granted in contemplation of such
acquisition and do not extend to any other property; provided, however, that the
aggregate principal amount of all Indebtedness secured by Liens permitted by
this paragraph (j) shall not at any time exceed $25,000,000;
(k) Liens on property of the Borrower or any of its Subsidiaries securing
Indebtedness owing to the Insurance Subsidiary permitted by Section 5.12(d);
provided that the aggregate principal amount of all Indebtedness secured by such
Liens shall not at any time exceed $35,000,000; and
(l) Liens securing Indebtedness permitted under Section 5.12(h); provided that,
(i) with respect to Liens securing Indebtedness permitted under Section 5.12(h)
in respect of Capital Leases and purchase money Indebtedness for fixed or
capital assets, (A) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, and (B) the Indebtedness
secured thereby does not exceed the cost or Fair Market Value, whichever is
lower, of the property being acquired on the date of acquisition, and (ii) Liens
securing Indebtedness of Foreign Subsidiaries shall encumber only the assets of
Foreign Subsidiaries.
For the avoidance of doubt, any issued and outstanding common stock of the
Borrower repurchased by the Borrower is not deemed to be any property or asset
of the Borrower for purposes of this Section 5.13, and, therefore, is not
subject to the restrictions contained in this Section 5.13.
Section 5.14 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to declare or make, or incur any liability to declare or
make, any Restricted Payment, except (a) Subsidiaries may declare and pay
dividends ratably with respect to the Equity Interests they have issued and
(b) so long as no Default or Event of Default exists or would result therefrom:
(i) the Borrower may declare and pay dividends during any fiscal quarter;
provided, however, that the sum of (A) the aggregate amount of dividends paid by
the Borrower during such fiscal quarter and the immediately preceding three
fiscal quarters plus (B) the aggregate amount of Restricted Share Repurchases
made during such fiscal quarter and the immediately preceding three fiscal
quarters shall not exceed an amount equal to the greater of (1) fifty percent
(50%) of Consolidated Net Income (calculated for the four fiscal quarters then
most recently ended prior to the date of determination) or (2) $40,000,000; and
(ii) the Borrower may repurchase shares of its common stock or other Equity
Interests during any fiscal quarter, provided, however, that the sum of (A) the
aggregate amount of Restricted Share Repurchases made during such fiscal quarter
and the immediately preceding three fiscal quarters plus (B) the aggregate
amount of dividends paid by the Borrower during such fiscal quarter and the
immediately preceding three fiscal quarters shall not exceed an amount equal to
the greater of (1) fifty percent (50%) of Consolidated Net Income (calculated
for the four fiscal quarters then most recently ended prior to the date of
determination) or (2) $40,000,000.

 

66



--------------------------------------------------------------------------------



 



For purposes of this Section 5.14, the term “Restricted Share Repurchase” means
any repurchase by the Borrower of shares of its common stock or other Equity
Interests if, immediately after giving pro forma effect to such share repurchase
and any Indebtedness incurred in connection therewith, the Debt to Adjusted
EBITDA Ratio (calculated as of the last day of the most recently ended fiscal
quarter) exceeds 2.50 to 1.00.
Section 5.15 Financial Covenants. The Borrower will perform and observe the
following financial covenants:
(a) Coverage Ratio. As of the end of each fiscal quarter, commencing with the
fiscal quarter ending September 30, 2007, the Borrower shall not permit the
ratio of Cash Flow for the four (4) fiscal quarters then ending to its Net
Interest Expenses for such period to be less than 3.00 to 1.00. As used herein
the following terms have the following meanings:
“Cash Flow” means, for any period, the total of the following for the Borrower
and the Subsidiaries calculated on a consolidated basis without duplication for
such period in accordance with GAAP: (A) EBITDA; minus (B) capital expenditures.
“Net Interest Expenses” means, for any period and any Person, the sum of the
following calculated on a consolidated basis without duplication in accordance
with GAAP: (a) Interest Expenses minus (b) total cash interest income.
(b) Consolidated Indebtedness to Adjusted EBITDA. As of the last day of each
fiscal quarter, commencing with the fiscal quarter ending September 30, 2007,
the Borrower shall not permit the Debt to Adjusted EBITDA Ratio to exceed 3.50
to 1.00.
Section 5.16 Limitation on Restrictive Agreements. The Borrower will not, nor
will it permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other Distributions with
respect to any Equity Interests issued by it or to make or repay loans or
advances to the Borrower or any other Subsidiary or to be obligated under a
Guaranty with respect to Indebtedness of the Borrower or any other Subsidiary;
provided that the foregoing shall not apply to:
(i) restrictions or conditions imposed by law or by any Loan Document or any of
the Senior Note Purchase Agreements (as in effect on the date hereof and as
amended with the consent of the Administrative Agent);
(ii) restrictions or conditions existing on the date hereof identified on
Schedule 5.16 (but shall apply to any modification of any such restriction or
condition expanding the scope thereof);
(iii) customary restrictions or conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder;

 

67



--------------------------------------------------------------------------------



 



(iv) restrictions or conditions imposed by any agreement relating to Capital
Leases, purchase money Liens or Receivables Securitizations (in which cases, the
restrictions or conditions shall only be effective against the assets financed
or acquired thereby and the proceeds thereof);
(v) customary provisions in leases and other contracts restricting the
assignment thereof;
(vi) restrictions or conditions with respect to a Subsidiary that is not a
Subsidiary on the date hereof, provided that such restrictions or conditions
(a) are in existence at the time such Person becomes a Subsidiary and are not
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary and (b) apply only to such Subsidiary and do not extend to the
Borrower or any other Subsidiary or any of their respective assets;
(vii) customary provisions contained in agreements entered into in connection
with Indebtedness owed by any Foreign Subsidiary that impose restrictions on the
ability of such Foreign Subsidiary to grant Liens on its property or declare,
pay or set aside funds for the making of any Distribution in respect of the
Equity Interests issued by such Foreign Subsidiary; and
(viii) customary provisions contained in agreements entered into in connection
with Receivable Securitizations permitted hereby that impose restrictions on the
ability of the special purpose entity party thereto to declare, pay or set aside
funds for the making of any Distribution in respect of the Equity Interests
issued by such entity.
Section 5.17 Preferred Stock of Subsidiaries. The Borrower will not permit any
Subsidiary to issue or permit to remain outstanding any Preferred Stock unless
such Preferred Stock is issued to and at all times owned and held by the
Borrower or a Wholly–Owned Subsidiary.
Section 5.18 Financial and Business Information. The Borrower will furnish to
the Administrative Agent:
(a) Quarterly Statements. Within 45 days after the end of each quarterly fiscal
period in each fiscal year of the Borrower (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of
(i) consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
all in reasonable detail and setting forth in comparative form the figures for
the corresponding periods in the previous fiscal year, prepared in accordance
with GAAP applicable to quarterly financial statements generally, and certified
by a Senior Financial Officer as fairly presenting, in all material respects,
the financial position of the Borrower and its Subsidiaries and their results of
operations and cash flows, subject to changes resulting from year–end
adjustments, provided that delivery within the time period specified above of
copies of the Borrower’s Quarterly Report on Form 10–Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.18(a).

 

68



--------------------------------------------------------------------------------



 



(b) Annual Statements. Within 90 days after the end of each fiscal year of the
Borrower, duplicate copies of:
(i) consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the Borrower and its Subsidiaries and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances; provided that
the delivery within the time period specified above of the Borrower’s Annual
Report on Form 10–K for such fiscal year (together with the Borrower’s annual
report to shareholders, if any, prepared pursuant to Rule 14a–3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of clauses (i) and (ii) of this Section 5.18(b).
(c) SEC and Other Reports. If the Borrower or any Subsidiary shall be required
to file reports with the Securities and Exchange Commission, promptly upon their
becoming publicly available, one copy of (i) each financial statement, report,
notice or proxy statement sent by the Borrower or any Subsidiary to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement that shall have become effective (without exhibits except
as expressly requested by the Administrative Agent or such Lender), and each
final prospectus and all amendments thereto filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission;
(d) Notice of Default or Event of Default. Promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Borrower is taking or proposes
to take with respect thereto;

 

69



--------------------------------------------------------------------------------



 



(e) ERISA Matters. Promptly, and in any event within five Business Days, after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Borrower or an
ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any Reportable Event for which the potential cost
to the Borrower or such ERISA Affiliate resulting therefrom exceeds $500,000; or
(ii) the taking by the PBGC of steps to institute, or the threatening in writing
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Borrower or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to any
Plan, or in the imposition of any Lien on any of the rights, properties or
assets of the Borrower or any ERISA Affiliate pursuant to Title I or IV of ERISA
or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect.
(f) Requested Information. With reasonable promptness, such other data and
information relating to the operations, business affairs, or financial condition
of the Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender.
(g) Compliance Certificate. Each set of financial statements delivered pursuant
to Section 5.18(a) or Section 5.18(b) hereof shall be accompanied by a
certificate of a Senior Financial Officer setting forth:
(i) Covenant Compliance. The information (including detailed calculations)
required in order to establish the Debt to Adjusted EBITDA Ratio, the Applicable
Margin, the Facility Fee Percentage, the Letter of Credit Fee Percentage, the
then existing Material Subsidiaries, and whether the Borrower was in compliance
with the requirements of Section 5.15 hereof (including the calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence); and
(ii) Event of Default. A statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Borrower and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default that is continuing or an Event of Default that has
not been cured or waived as of the date of such statement or, if any such
condition or event exists, specifying the nature and period of existence thereof
and what action the Borrower shall have taken or proposes to take with respect
thereto; and

 

70



--------------------------------------------------------------------------------



 



(iii) Litigation. A written statement that, to the best of such officer’s
knowledge after due inquiry, except as otherwise disclosed in writing to the
Administrative Agent, there is no litigation (including derivative actions),
arbitration proceeding or governmental proceeding or investigation (including
but not limited to environmental matters) pending to which the Borrower or any
Subsidiary is a party, or with respect to the Borrower or any Subsidiary or
their respective properties, as to which there is a significant possibility of
an adverse determination which, if determined adversely to the Borrower or any
Subsidiary, would reasonably be expected to result in a Material Adverse Effect.
(h) Debt Rating. Promptly upon receipt thereof, written notice of any downgrade
in any rating of the Borrower’s Indebtedness by Moody’s, S&P or any other rating
agency that issues ratings for the Borrower’s Indebtedness.
(i) Other Information. Promptly, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary or
regarding compliance with the terms of the Loan Documents as the Administrative
Agent or any Lender may from time to time reasonably request, provided that the
Borrower shall not be required to provide financial projections, or
consolidating financial statements more frequently than once per calendar year.
Documents required to be delivered pursuant to Section 5.18(a) or (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 8.01; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.18(g) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

71



--------------------------------------------------------------------------------



 



The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that so long
as Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information (as defined in Section 8.15), they shall be treated as
set forth in Section 8.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, Borrower shall not be under
any obligation to mark the Borrower Materials “PUBLIC.”
Section 5.19 Inspection; Confidentiality. The Borrower shall permit the
representatives of the Administrative Agent and each Lender:
(a) No Default. If no Default or Event of Default then exists, at the expense of
the Administrative Agent or any Lender and upon reasonable prior notice to the
Borrower, to visit the principal executive office of the Borrower, to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with the
Borrower’s officers and (with the consent of the Borrower, which consent will
not be unreasonably withheld) its independent public accountants, and (with the
consent of the Borrower, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Borrower and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
(b) Default. If a Default or Event of Default then exists, at the expense of the
Borrower, to visit and inspect any of the offices or properties of the Borrower
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Borrower
authorizes said accountants to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries), all at such times and as often as may be
requested; and
(c) Technical Data. Anything herein to the contrary notwithstanding, neither the
Borrower nor any of its Subsidiaries shall have any obligations to disclose
pursuant to this Agreement any engineering, scientific, or other technical data
without significance to the analysis of the financial position of the Borrower
and its Subsidiaries.
Section 5.20 Books and Records. The Borrower shall maintain its financial
records in accordance with GAAP and all other business and operating records in
accordance with reasonably prudent business practices.

 

72



--------------------------------------------------------------------------------



 



Section 5.21 New Material Subsidiaries. Within forty-five (45) days after the
end of each fiscal quarter, the Borrower shall cause (a) each Subsidiary (other
than an Excluded Foreign Subsidiary) that is a Material Subsidiary and was
created or acquired during the fiscal quarter then ending, and each Subsidiary
(other than an Excluded Foreign Subsidiary) that became a Material Subsidiary
during such fiscal quarter (any such Material Subsidiary, herein a “New Material
Subsidiary”), to execute and deliver to the Administrative Agent a Subsidiary
Joinder Agreement joining it as a guarantor under the Subsidiary Guaranty and
such other documentation as the Administrative Agent may reasonably request for
such purpose and (b) deliver to the Administrative Agent documents of the types
referred to in clauses (i), (ii) and (iii) of Section 4.02(b), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
Section 5.22 Intentionally Omitted.
Section 5.23 Investments, Loans, Advances, and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly-Owned
Subsidiary prior to such merger) any Equity Interests in, or evidences of
Indebtedness or other securities of, or make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (all of the foregoing, “Investments”) except:
(a) Investments held by the Borrower or any Subsidiary in the form of Cash
Equivalents;
(b) Investments existing on the date hereof and set forth on Schedule 5.23;
(c) Investments by the Borrower and its Subsidiaries in Equity Interests in
their respective Subsidiaries;
(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary in accordance with the
limitations set forth in Section 5.12;
(e) loans or advances made by the Borrower or any Subsidiary to third parties
(other than the Borrower or any of the Subsidiaries); provided that the Dollar
Equivalent of the aggregate outstanding amount of all Indebtedness permitted
under this subclause (e) shall not at any time exceed $50,000,000;
(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(g) Investments permitted by Section 5.10;
(h) extensions of trade credit in the ordinary course of business;
(i) Investments in the Equity Interests in the special purpose entities
established under the Receivable Securitizations permitted by Section 5.26;
provided that, the aggregate amount of cash invested in all such entities shall
not exceed $1,000,000;

 

73



--------------------------------------------------------------------------------



 



(j) if no Default or Event of Default exists or would result therefrom, Borrower
and any Subsidiary may acquire all the Equity Interests of any Person or all or
substantially all of the assets of any Person or the assets of a Person
constituting a business unit if the following conditions are satisfied:
(i) if the proposed acquisition is an acquisition of the Equity Interests of a
Target, the acquisition is structured so that the Target will become a
Wholly-Owned Subsidiary or will, simultaneously with the acquisition be merged
into the Borrower or a Wholly-Owned Subsidiary, and if the proposed acquisition
is an acquisition of a business unit or all or substantially all of the assets
of a Person, the acquisition will be structured so that Borrower or one or more
Wholly-Owned Subsidiaries will acquire the assets;
(ii) the Purchase Price (as defined below) for the proposed acquisition in
question, when aggregated with the sum of the Dollar Equivalent amount of the
Purchase Price paid for each acquisition consummated during the most recently
ended period of four consecutive fiscal quarters does not exceed an amount equal
to 1.50 multiplied by the Adjusted EBITDA for such period; provided that if as
of the date of any proposed acquisition, (A) the unsecured senior debt rating of
the Borrower is BBB- or better by S&P and Baa3 or better by Moody’s; (B) the
Borrower has retained those ratings for more than 6 months; and (C) such debt is
not on negative watch by any rating agency which has issued the Borrower such
debt rating, then the restrictions contained in this clause (ii) shall not
apply; provided further, however, if at any time thereafter: (a) the unsecured
senior debt rating of the Borrower has been downgraded below BBB- by S&P or
below Baa3 by Moody’s or (b) such debt is on negative watch by any rating agency
which has issued the Borrower such debt rating, then the restrictions contained
in this clause (ii) shall again apply to any proposed acquisition thereafter
consummated (the term “Purchase Price” means, as of any date of determination
and with respect to a proposed acquisition, the purchase price to be paid for
the Target or its assets, including all cash consideration paid (whether
classified as purchase price, non-compete or consulting payments or otherwise),
the value of all other assets to be transferred by the purchaser in connection
with such acquisition to the seller (including any stock issued to the seller),
all valued in accordance with the applicable purchase agreement, and the
outstanding principal amount of all Indebtedness of the Target or that the
purchaser assumed or acquired in connection with such acquisition); and
(iii) such acquisition has been: (i) in the event a corporation or its assets is
the Target, either (x) approved by the board of directors of the corporation
which is the Target, or (y) recommended by such board of directors to the
shareholders of such Target, (ii) in the event a partnership is the Target,
approved by a majority (by percentage of voting power) of the partners of the
Target, (iii) in the event an organization or entity other than a corporation or
partnership is the Target, approved by a majority (by percentage of voting
power) of the governing body, if any, or by a majority (by percentage of
ownership interest) of the owners of the Target or (iv) in the event the
corporation, partnership or other organization or entity which is the Target is
in bankruptcy, approved by the bankruptcy court or another court of competent
jurisdiction;
(k) any other Investment (and not of a type covered by paragraph (j) of this
Section) by the Borrower or any Subsidiary; provided that, the sum of all such
Investments under this clause (k) shall not exceed $100,000,000 in the aggregate
at any time outstanding; and

 

74



--------------------------------------------------------------------------------



 



(l) promissory notes payable to the Borrower or any of its Subsidiaries received
in connection with the sale of their assets; provided that (i) the applicable
asset sale is permitted under the terms of Section 5.11, and (ii) the aggregate
principal amount of all such promissory notes outstanding at any time shall not
exceed 2.5% of the value of the Consolidated Assets of the Borrower and its
Subsidiaries as of the last day of the fiscal year most recently ended prior to
such time.
Section 5.24 Intentionally Omitted.
Section 5.25 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except: (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests or
Indebtedness of the Borrower or any of its Subsidiaries) and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest–bearing liability or investment of
the Borrower or any Subsidiary.
Section 5.26 Limitations on Receivable Securitizations. The Borrower will not
permit the aggregate amount of the funds extended to purchase the receivables of
the Borrower or any of its Subsidiaries which are outstanding at any time under
all Receivable Securitizations and not repaid from collections on receivables to
at any time exceed the greater of (i) $225,000,000, or (ii) an amount equal to
Adjusted EBITDA for the most recently ended period of four consecutive fiscal
quarters.
Section 5.27 Fiscal Year. The Borrower will not, and will not permit any of its
Subsidiaries, to make any change in its or their fiscal year.
ARTICLE 6
EVENTS OF DEFAULT
In case of the happening of any of the following events (each an “Event of
Default”):
(a) the Borrower defaults in the payment of any principal on any Loan or the
reimbursement of any L/C Disbursement, in each case when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or
(b) the Borrower defaults in the payment of any interest on any Loan or fee
hereunder for more than five Business Days after the same becomes due and
payable; or
(c) the Borrower defaults in the performance of or compliance with any term
applicable to the Borrower and contained in Section 2.10(c), Sections 5.10
through 5.16, Section 5.18(d), or Section 5.23; or
(d) any Obligated Party defaults in the performance of or compliance with any
term contained in any Loan Document to which it is a party (other than those
referred to in paragraphs (a), (b) and (c) of this Article 6) and such default
is not remedied within 30 days after the earlier of (A) a Responsible Officer
obtaining actual knowledge of such default and (B) the Borrower receiving
written notice of such default from the Administrative Agent or any Lender (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Article 6); or

 

75



--------------------------------------------------------------------------------



 



(e) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of any Obligated Party in any Loan Document or any
certificate, financial statement, or other document, instrument or agreement
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made or
deemed made; or
(f) the Borrower or any Subsidiary: (i) is in default (as principal or as
guarantor or other surety) in the payment of any principal of, or premium or
make–whole amount or interest on, or other amount in respect of, any Subject
Indebtedness (as defined below) or (ii) is in default in the performance of or
compliance with any term of any evidence of any Subject Indebtedness or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition, such Subject Indebtedness: (A) has become, or has
been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (B) the holder or holders of any such
Subject Indebtedness or any trustee or agent acting on its or their behalf is
permitted to declare such Subject Indebtedness due and payable before its stated
maturity or before its regularly scheduled dates of payment or to terminate any
commitment relating thereto (as used in this clause (f), the term “Subject
Indebtedness” means (i) Indebtedness that is outstanding in an aggregate
principal amount the Dollar Equivalent of which is at least $40,000,000; or
(ii) any Receivable Securitization in respect of which the Receivable
Securitization Outstanding is at least $40,000,000; or
(g) the Borrower or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; provided, however, that this clause
(g) shall not apply to any Subsidiary of the Borrower the book value of whose
total assets (determined in accordance with GAAP) is less than $25,000,000; or
(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Borrower or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding–up or liquidation of the Borrower or any of its Subsidiaries, or any
such petition shall be filed against the Borrower or any of its Subsidiaries and
such petition shall not be dismissed within 60 days; provided, however, that
this clause (h) shall not apply to any Subsidiary of the Borrower the book value
of whose total assets (determined in accordance with GAAP) is less than
$25,000,000; or

 

76



--------------------------------------------------------------------------------



 



(i) a final judgment or judgments for the payment of money aggregating in excess
of $40,000,000 (to the extent not covered by independent third party insurance
as to which the insurer does not dispute coverage) are rendered against one or
more of the Borrower and its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
(j) if (i) any Plan subject to the minimum funding standards of ERISA or the
Code shall fail to satisfy such standards for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under Section 412 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Borrower or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate amount of accumulated benefit obligations under
all Plans subject to Title IV of ERISA (other than Multiemployer Plans),
determined in accordance with Financial Accounting Standards Board Statement
No. 87 or 132, as the case may be, as of the end of such Plans’ most recently
ended plan year on the basis of actuarial assumptions specified for funding
purposes in such Plans’ most recent actuarial valuation report, shall exceed the
aggregate current value of the assets of such Plans by more than $50,000,000,
(iv) the Borrower or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vi) the Borrower or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post–employment welfare benefits in a manner that
would increase the liability of the Borrower or any Subsidiary thereunder;
(vii) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or
(viii) a Reportable Event shall occur with respect to any Plan; and any such
event or events described in clauses (i) through (viii) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect (as used in Article 6, the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA); or
(k) the Subsidiary Guaranty shall for any reason cease to be in full force and
effect and valid, binding and enforceable in accordance with its terms, or any
Obligated Party shall so assert in writing;

 

77



--------------------------------------------------------------------------------



 



then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, at the request of or may, with
the consent of, the Required Lenders, by notice to the Borrower, take any or all
of the following actions, at the same or different times: (i) terminate
forthwith the right of the Borrower to borrow hereunder or to request the
issuance, amendment, extension or renewal or other modification of any Letter of
Credit, (ii) exercise any rights that may be available upon an Event of Default
to terminate or cancel any outstanding Letters of Credit, or require that the
Borrower Cash Collateralize the L/C Obligations, and (iii) declare the Loans and
all reimbursement obligations for L/C Disbursements then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans and the reimbursement obligations for L/C Disbursements, so declared to be
due and payable, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrower accrued hereunder, shall become
forthwith due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding; provided that in the case of any event described in
paragraph (g) or (h) above with respect to any Obligated Party, all the
Commitments of the Lenders, the commitment of the Swingline Lender to make
Swingline Loans and the agreement of the Issuing Banks hereunder to issue
Letters of Credit shall automatically terminate and the principal amount of all
Loans and all reimbursement obligations for L/C Disbursements then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Obligated Parties accrued under the Loan Documents shall
automatically become due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein to the contrary notwithstanding, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender. In addition to the other rights and remedies
that the Lenders may have upon the occurrence of an Event of Default, the
Required Lenders may direct the Administrative Agent to exercise the rights and
remedies available to it under the Subsidiary Guaranty.
ARTICLE 7
THE ADMINISTRATIVE AGENT
Section 7.01 Appointment and Authority. Each of the Lenders and each Issuing
Bank hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Obligated Party shall have rights as a third party
beneficiary of any of such provisions.
Section 7.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

78



--------------------------------------------------------------------------------



 



Section 7.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.09 and Article 6) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

79



--------------------------------------------------------------------------------



 



Section 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 7.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and each Issuing Bank directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 8.05
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

80



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and as
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.
Section 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 7.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Syndication Agents, the Documentation Agents, the
Managing Agents nor any of the Joint Lead Arrangers or Joint Book Managers shall
have any duties or responsibilities under this Agreement or any of the other
Loan Documents in its or their capacity as such.
Section 7.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Obligated Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liabilities and all
other obligations that are owing and unpaid hereunder or under the Loan
Documents and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.04(a) and (c) and 8.05) allowed in such judicial proceeding; and

 

81



--------------------------------------------------------------------------------



 



(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.04 and 8.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Loans or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
Section 7.10 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Subsidiary Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Subsidiary Guaranty pursuant to this
Section 7.10.
ARTICLE 8
MISCELLANEOUS
Section 8.01 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent, or the Swingline Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 8.01; and

 

82



--------------------------------------------------------------------------------



 



(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Article 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

83



--------------------------------------------------------------------------------



 



(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
Section 8.02 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan or issuance of a Letter of Credit, and shall
continue in full force and effect as long as any Loan or any other obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
Section 8.03 Binding Effect. Subject to satisfaction of the conditions precedent
contained in Article 4, this Agreement shall become effective when it shall have
been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof (telecopied or otherwise)
which, when taken together, bear the signature of each Lender.

 

84



--------------------------------------------------------------------------------



 



Section 8.04 Successors and Assigns; Assignments and Participations.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Letters of Credit and in
Swingline Loans) at the time owing to it); provided that:
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swingline Loans;

 

85



--------------------------------------------------------------------------------



 



(iii) any assignment of a Commitment and the Loans at the time owing to a Lender
must be approved by (a) the Administrative Agent, (b) the Swingline Lender,
(c) each Issuing Bank that has issued Letters of Credit then outstanding in an
aggregate principal amount (i) equal to or greater than $35,000,000, and
(2) which represents at such time more than 33.33% of all Letters of Credit
issued and outstanding hereunder (such approval by such Issuing Bank not to be
unreasonably withheld), and (d) so long as no Event of Default has occurred and
is continuing, the Borrower (such approval by the Borrower not to be
unreasonably withheld), unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee);
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee (the “Assignment Fee”) in the amount of $3,500, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, however, that in
the event of two or more concurrent assignments to members of the same Assignee
Group (which may be effected by a suballocation of an assigned amount among
members of such Assignee Group) or two or more concurrent assignments by members
of the same Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group), the Assignment Fee will be $3,500
plus the amount set forth below:

          Transaction:   Additional Assignment Fee:  
 
       
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 8.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.16, and 8.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a promissory note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section;
(v) no such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries; and
(vi) no such assignment shall be made to a natural person.

 

86



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower, any Lender and any Issuing
Bank at any reasonable time and from time to time upon reasonable prior notice.
In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Disbursements and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.09(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.06 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.11 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(e) as though it were a Lender.

 

87



--------------------------------------------------------------------------------



 



(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its promissory note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h) Resignation as Swingline Lender after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Commitment and Loans pursuant to subsection (b) above, Bank of America may,
upon 30 days’ notice to the Borrower, resign as Swingline Lender. In the event
of any such resignation as Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor Swingline Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as Swingline Lender. If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.01(c). Upon the appointment of
a successor Swingline Lender, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Swingline
Lender, as the case may be.
Section 8.05 Expenses; Indemnity; Damage Waiver; Funding and Exchange Losses.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Administrative Agent or any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out of pocket expenses
incurred by the Administrative Agent, any Lender or any Issuing Bank (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or any Issuing Bank), in connection with the enforcement or
protection of its rights after the occurrence of any Event of Default (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

88



--------------------------------------------------------------------------------



 



(b) INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH OF THE OTHER AGENTS, EACH
OF THE JOINT LEAD ARRANGERS, THE SWINGLINE LENDER, EACH LENDER AND EACH ISSUING
BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Obligated Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, the Existing Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any violation of or liability relating to Environmental Law related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Obligated Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Obligated Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Obligated Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. No Indemnitee referred to in
this subsection (b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

89



--------------------------------------------------------------------------------



 



(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.21.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each of the parties hereto shall not assert, and each hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.
(e) Compensation for Losses. THE BORROWER AGREES TO INDEMNIFY EACH LENDER
(INCLUDING THE SWINGLINE LENDER) AND EACH ISSUING BANK AGAINST ANY DIRECT OR
INDIRECT COSTS OR LOSSES (INCLUDING ANY DIRECT LOSSES DUE TO CURRENCY EXCHANGE
RATES OR EXCHANGE CONTROLS), OR REASONABLE EXPENSE WHICH SUCH LENDER OR ISSUING
BANK MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF: (A) ANY FAILURE BY THE BORROWER
TO BORROW OR TO CONVERT OR CONTINUE ANY LOAN HEREUNDER (INCLUDING AS A RESULT OF
THE BORROWER’S FAILURE TO FULFILL ANY OF THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE 4) AFTER IRREVOCABLE NOTICE OF SUCH BORROWING, CONVERSION OR
CONTINUATION HAS BEEN GIVEN PURSUANT HERETO, (B) ANY PAYMENT, PREPAYMENT OR
CONVERSION, ASSIGNMENT OR FUNDING OF A EURODOLLAR RATE LOAN REQUIRED BY ANY
PROVISION OF THIS AGREEMENT OR OTHERWISE MADE OR DEEMED MADE ON A DATE OTHER
THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A
RESULT OF THE OPERATION OF SECTION 8.07), (C) ANY DEFAULT IN PAYMENT OR
PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION
IN RESPECT OF ANY L/C DISBURSEMENT OR ANY PART THEREOF OR INTEREST ACCRUED
THEREON, AS AND WHEN DUE AND PAYABLE (AT THE DUE DATE THEREOF, WHETHER BY
SCHEDULED MATURITY, ACCELERATION, IRREVOCABLE NOTICE OF PREPAYMENT OR
OTHERWISE), (D) THE OCCURRENCE OF ANY EVENT OF DEFAULT, OR (E) THE FAILURE TO
PAY ANY

 

90



--------------------------------------------------------------------------------



 



LOAN OR L/C DISBURSEMENT DENOMINATED IN AN AVAILABLE CURRENCY, OR ANY INTEREST
THEREON, IN THE AVAILABLE CURRENCY IN WHICH SUCH LOAN WAS MADE OR APPLICABLE
LETTER OF CREDIT ISSUED, INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE
EXPENSE SUSTAINED OR INCURRED OR TO BE SUSTAINED OR INCURRED BY SUCH LENDER OR
ISSUING BANK IN LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, OR WITH
RESPECT TO COMMITMENTS MADE OR OBLIGATIONS UNDERTAKEN WITH THIRD PARTIES, TO
EFFECT OR MAINTAIN ANY LOAN OR LETTER OF CREDIT HEREUNDER OR ANY PART THEREOF.
SUCH LOSS SHALL INCLUDE, AS APPLICABLE: (i) AN AMOUNT EQUAL TO THE EXCESS, IF
ANY, AS REASONABLY DETERMINED BY SUCH LENDER OR ISSUING BANK, OF (A) ITS COST OF
OBTAINING THE FUNDS FOR THE LOAN OR LETTER OF CREDIT BEING PAID, PREPAID,
CONVERTED OR NOT BORROWED FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT,
PREPAYMENT OR FAILURE TO BORROW TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN (OR, IN THE CASE OF A FAILURE TO BORROW THE INTEREST PERIOD FOR SUCH LOAN
WHICH WOULD HAVE COMMENCED ON THE DATE OF SUCH FAILURE) OVER (B) THE AMOUNT OF
INTEREST (AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD BE REALIZED BY
SUCH LENDER IN RE–EMPLOYING THE FUNDS SO PAID, PREPAID OR NOT BORROWED FOR SUCH
PERIOD OR INTEREST PERIOD, AS THE CASE MAY BE, (ii) ANY LOSS INCURRED IN
LIQUIDATING OR CLOSING OUT ANY FOREIGN CURRENCY CONTRACT, AND (iii) ANY LOSS
ARISING FROM ANY CHANGE IN THE VALUE OF DOLLARS IN RELATION TO ANY LOAN OR L/C
DISBURSEMENT MADE IN ANOTHER AVAILABLE CURRENCY WHICH WAS NOT PAID ON THE DATE
DUE OR WHICH WAS NOT PAID IN THE AVAILABLE CURRENCY IN WHICH IT WAS MADE OR IN
WHICH THE APPLICABLE LETTER OF CREDIT WAS ISSUED.
(f) AT THE REQUEST OF THE BORROWER, IN ORDER TO REDUCE THE TRANSACTION COSTS
INCURRED BY THE BORROWER IN CONNECTION WITH THE CLOSING OF THIS TRANSACTION,
INSTEAD OF TERMINATING THE EXISTING CREDIT AGREEMENT AND ALL LOAN DOCUMENTS
EXECUTED IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT AND THEN UTILIZING NEW
LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT AND LENDERS HAVE AGREED WITH THE
BORROWER’S REQUEST THAT THEY (SUBJECT TO THE TERMS CONTAINED HEREIN) FUND THE
PAYOFF OF THE INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT BUT KEEP THE LOAN
DOCUMENTS UNDER THE EXISTING CREDIT AGREEMENT IN PLACE AND MODIFY, AMEND AND
EXTEND (BUT NOT EXTINGUISH) SUCH DOCUMENTS AND ADMIT NEW LENDERS. AS A CONDITION
PRECEDENT TO BANK OF AMERICA AND THE NEW LENDERS ACCEPTING THEIR NEW ROLES
HEREUNDER, THE BORROWER SHALL INDEMNIFY BANK OF AMERICA AND THE NEW LENDERS
HEREUNDER AND HOLD THEM HARMLESS IN THE MANNER STATED IN SECTION 8.05(b), EXCEPT
THAT IN THE CASE OF THIS INDEMNITY, IT SHALL BE FOR ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES INCURRED BY AN INDEMNITEE RELATED TO
THE ACTIONS OF THE BORROWER WHICH OCCURRED DURING THAT PERIOD OF TIME PRIOR TO
THE EFFECTIVE DATE. ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO HAVE BEEN
ISSUED PURSUANT HERETO, AND FROM AND AFTER THE EFFECTIVE DATE SHALL BE SUBJECT
TO AND GOVERNED BY THE TERMS AND CONDITIONS HEREOF.

 

91



--------------------------------------------------------------------------------



 



(g) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(h) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Total Commitments and the repayment, satisfaction or discharge of all the other
obligations hereunder.
Section 8.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement or any Swap Agreement held by such Lender or Affiliate,
irrespective of whether or not such Lender or Affiliate shall have made any
demand and although such obligations may be unmatured. Each Lender agrees to
promptly notify the Borrower after any such setoff and application by it or any
of its Affiliates, provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
and Affiliate of a Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or Affiliate may
have.
Section 8.07 Replacement of Lenders. If any Lender requests compensation under
Section 2.11 or if any Lender delivers a notice pursuant to Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender is a Defaulting Lender, or if any Lender fails to execute and
deliver any consent, amendment or waiver to this Agreement or any other Loan
Document requested by the Borrower by the date specified by the Borrower (or
gives the Borrower written notice prior to such date of its intention not to do
so), then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 8.04(b)(iv);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

92



--------------------------------------------------------------------------------



 



(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 8.08 Governing Law; Jurisdiction, Etc.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER OBLIGATED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER OBLIGATED PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER OBLIGATED PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

93



--------------------------------------------------------------------------------



 



(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 8.09 Waivers; Amendments, Etc.
(a) No failure or delay of any Obligated Party, the Administrative Agent, any
Issuing Bank or any Lender in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Obligated Party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.
(b) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Obligated
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Obligated Party, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
(i) waive any condition set forth in Section 4.02 without the written consent of
each Lender (which consent may be provided as described in the final paragraph
of Section 4.02);
(ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article 6) without the written consent of such
Lender;
(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(iv) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 8.09) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend Section 2.07 or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the rate provided in
Section 2.07 or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

94



--------------------------------------------------------------------------------



 



(v) change any Section of this Agreement in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(vi) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender; or
(vii) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any Issuing Bank in addition to the Lenders required
above, affect the rights or duties of such Issuing Bank under this Agreement or
any document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
Section 8.10 Entire Agreement; Amendment and Restatement. THIS AGREEMENT
(INCLUDING THE SCHEDULES AND EXHIBITS HERETO) AND THE OTHER LOAN DOCUMENTS
CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS
BUSINESS AND COMMERCE CODE, AND REPRESENT THE ENTIRE CONTRACT AMONG THE PARTIES
RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. ANY PREVIOUS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE EXISTING CREDIT AGREEMENT) AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. This Agreement amends and restates in its entirety the Existing Credit
Agreement. The execution of this Agreement and the other Loan Documents executed
in connection herewith does not extinguish the indebtedness or loan documents
outstanding in connection with the Existing Credit Agreement nor does it
constitute a novation with respect to such indebtedness. The Borrower represents
and warrants that as of the Effective Date there are no claims or offsets
against or defenses or counterclaims to its obligations under the Existing
Credit Agreement or any of the other documents executed in connection therewith.
To induce the Lenders, the Issuing Banks and the Administrative Agent to enter
into this Agreement, the Borrower waives any and all claims, offsets, defenses
or counterclaims, whether known or unknown, arising prior to the Effective Date
and relating to the Existing Credit Agreement or the transactions contemplated
hereby or thereby.

 

95



--------------------------------------------------------------------------------



 



Section 8.11 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good–faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 8.12 Counterparts. This Agreement may be executed in two or more
counterparts and on telecopy counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one contract,
and shall become effective as provided in Section 8.03.
Section 8.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 8.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of this Agreement.
Section 8.15 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

96



--------------------------------------------------------------------------------



 



For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable law, including Federal and state securities laws.
Section 8.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 8.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

97



--------------------------------------------------------------------------------



 



Section 8.18 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
Section 8.19 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Bank or any
Lender, or the Administrative Agent, any Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under the Bankruptcy Code of the United States or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors,
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Bank severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders and the Issuing Banks under clause (b) of the
preceding sentence shall survive the payment in full of the obligations
hereunder and the termination of this Agreement.
Section 8.20 Time is of the Essence. Time is of the essence in the performance
of the Loan Documents.

 

98



--------------------------------------------------------------------------------



 



Section 8.21 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.
Section 8.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Joint Lead
Arrangers are arm’s-length commercial transactions between the Borrower, each
other Obligated Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint Lead Arrangers on the other hand, (B) each of
the Borrower and the other Obligated Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Obligated Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Joint Lead Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Obligated Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
of the Joint Lead Arrangers has any obligation to the Borrower, any other
Obligated Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Obligated Parties and their respective Affiliates, and
neither the Administrative Agent nor any of the Joint Lead Arrangers has any
obligation to disclose any of such interests to the Borrower, any other
Obligated Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Obligated Parties hereby
waives and releases any claims that it may have against the Administrative Agent
and the Joint Lead Arrangers with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
Section 8.23 Termination of Intercreditor Agreement. Each party hereto
acknowledges, agrees and confirms, on behalf of itself and its Affiliates, that
(i) effective as of the date hereof (A) the Second Amended and Restated
Intercreditor Agreement dated as of July 8, 2005 among the Borrower, the other
Obligated Parties named therein, Bank of America, as collateral agent thereunder
and as the Administrative Agent, and the lenders party to the Senior Note
Purchase Agreements (the “Intercreditor Agreement”) is terminated and (B) all of
the obligations and agreements of the parties hereto and their Affiliates under
the Intercreditor Agreement shall be fully and effectively terminated (other
than the obligations set forth in Section 8.01, Section 8.02, and Section 5.11
of the Intercreditor Agreement which survive the termination thereof) and
(ii) all of the security interests and Liens in all of the Collateral (as
defined in the Intercreditor Agreement) created pursuant to the Pledge Agreement
(as defined in the Intercreditor Agreement) have been released and that none of
Bank of America, as collateral agent under the Intercreditor Agreement, any
Lender (as defined in the Intercreditor Agreement), or any Affiliate of the
foregoing has a lien or security interest in any Collateral (as defined in the
Intercreditor Agreement) pursuant to the Pledge Agreement (as defined in the
Intercreditor Agreement).
[Signature Pages Follow]

 

99



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            LENNOX INTERNATIONAL INC., as Borrower
      By:           Name:   Gary A. Larson        Title:   Vice President and
Treasurer   

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Lender, as an Issuing Bank and
as Swingline Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and as
a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, NA, as Co-Syndication Agent and as a Lender
   
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Co-Documentation Agent and as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      WELLS FARGO BANK, N.A., as Co-Documentation Agent and as a
Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      U.S. BANK NATIONAL ASSOCIATION, as Co-Managing Agent and
as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      THE BANK OF NOVA SCOTIA, as Co-Managing Agent and as a
Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      COMERICA BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      COMPASS BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      THE NORTHERN TRUST COMPANY, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      SUNTRUST BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      BANK OF TEXAS, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      ABN AMRO BANK N.V., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      AMEGY BANK NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      CALYON NEW YORK BRANCH, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      RBS CITIZENS, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



                      UBS LOAN FINANCE LLC, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Credit Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
INDEX TO SCHEDULES AND EXHIBITS

     
Exhibit A
  Form of Borrowing Request
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Opinion
Exhibit D
  Form of Subsidiary Guaranty
Exhibit E
  Form of Subsidiary Joinder Agreement
 
   
Schedule 1.01
  Existing Letters of Credit
Schedule 2.01
  Commitments and Applicable Percentages
Schedule 3.05
  Lennox International Inc. Material Subsidiaries
Schedule 3.07
  Litigation
Schedule 3.17
  Environmental Disclosures
Schedule 5.12
  Scheduled Indebtedness
Schedule 5.13
  Existing Liens
Schedule 5.16
  Existing Restrictions
Schedule 5.23
  Existing Investments
Schedule 8.01
  Administrative Agent’s Office; Certain Addresses for Notices

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BORROWING REQUEST
To: Bank of America, N.A., as Administrative Agent
Date: [                     ____, 200_]1
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Facility
Agreement, dated as of October 12, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Lennox International Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swingline Lender, JPMorgan Chase Bank,
N.A. and Wachovia Bank, National Association, as Co-Syndication Agents, The Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A., as Co-Documentation
Agents, and U.S. Bank National Association and The Bank of Nova Scotia, as
Co-Managing Agents.

  1.  
The undersigned hereby requests (select one):

  o  
A Revolving Loan Borrowing
    o  
A Swingline Loan Borrowing
    o  
A Conversion of a [Revolving Loan] [Swingline Loan]
    o  
A Continuation of a Eurodollar Rate Loan

  2.  
On                                                               (a Business
Day).
    3.  
In the amount of $                                                            
    4.  
Comprised of2                                                                 
                   
     
                                 [Type of Loans requested]
    5.  
For Eurodollar Rate Loans: with an Interest Period of                     
months.3

 

      1  
To be delivered not later than (A) 12:00 noon, Dallas, Texas time (i) the
Business Day of a proposed Base Rate Borrowing or Eurodollar Daily Floating Rate
Borrowing or (ii) two Business Days prior to a proposed Eurodollar Rate
Borrowing and (B) 10:00 a.m., Dallas, Texas time (i) the Business Day of a
proposed Conversion into a Base Rate Borrowing or a Eurodollar Daily Floating
Rate Borrowing or (ii) two Business Days prior to a proposed Conversion into or
Continuation of a Eurodollar Rate Borrowing.
  2  
Specify (A) for a Revolving Loan Borrowing, whether such Revolving Loan
Borrowing will be comprised of Eurodollar Rate Loans or Base Rate Loans or
(B) for a Swingline Loan, whether such Swingline Loan will be comprised of
Eurodollar Daily Floating Rate Loans or Base Rate Loans.

 

 



--------------------------------------------------------------------------------



 



At the time of and immediately after giving effect to such Borrowing, the
aggregate Revolving Exposure of all Revolving Lenders will not exceed the Total
Commitments and the aggregate principal amount of outstanding Swingline Loans
will not exceed $50,000,000.

                      LENNOX INTERNATIONAL INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:                       , a Senior Financial Officer    

 

      3  
Specify either one, two, three or six months.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participation or other interest in any letters of
credit, guarantees and swingline loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
       
 
       
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Lennox International Inc.
 
       
4.
  Administrative Agent:   Bank of America, N.A.
 
       
5.
  Credit Agreement:   $650,000,000 Third Amended and Restated Credit Facility
Agreement, dated as of October 12, 2007, among Lennox International Inc., the
lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swingline Lender, JPMorgan Chase Bank,
N.A. and Wachovia Bank, National Association, as Co-Syndication Agents, The Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A., as Co-Documentation
Agents, and U.S. Bank National Association and The Bank of Nova Scotia, as
Co-Managing Agents.
 
       
6.
  Assigned Interest:    
 
       

 

      1  
Select as applicable.

 

 



--------------------------------------------------------------------------------



 



                      Aggregate Amount of   Amount of   Percentage of      
Commitment/Loans   Commitment/Loans   Commitment/Loans   Facility Assigned   for
all Lenders   Assigned   Assigned  
 
  $   $     %  
 
  $   $     %  
 
  $   $     %  

Effective Date:                        _____  , 20  _____  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR
 
            [NAME OF ASSIGNOR]
 
       
 
  By:     
 
     
 
  Title:   
 
       
 
            ASSIGNEE
 
            [NAME OF ASSIGNEE]
 
       
 
  By:     
 
     
 
  Title:   
 
       

 

 



--------------------------------------------------------------------------------



 



                  [Consented to and]2 Accepted:    
 
                BANK OF AMERICA, N.A., as
Administrative Agent    
 
               
By:
                         
 
  Title:           
 
     
 
 
 
 
 
   
 
                [Consented to:]3    
 
                LENNOX INTERNATIONAL INC.    
 
               
By:
                         
 
  Title:             
 
     
 
 
 
 
 
   
 
                [Consented to:]4    
 
                BANK OF AMERICA, N.A., as
Swingline Lender    
 
               
By:
                         
 
  Title:             
 
     
 
 
 
 
 
   
 
                [Consented to:]5    
 
                [                      ], as
Issuing Bank    
 
               
By:
                         
 
  Title:             
 
     
 
 
 
 
 
   

 

      2  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  3  
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.
  4  
To be added only if the consent of the Swingline Lender is required by the terms
of the Credit Agreement.
  5  
To be added only if the consent of an Issuing Bank is required by the terms of
the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
THIRD AMENDED AND RESTATED REVOLVING CREDIT
FACILITY AGREEMENT
For
LENNOX INTERNATIONAL INC.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.18 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of Texas.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF OPINION OF BAKER BOTTS L.L.P.
[See Attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
THIS THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (the “Guaranty
Agreement”) dated as of October 12, 2007 is by and among LENNOX INDUSTRIES INC.,
an Iowa corporation, ALLIED AIR ENTERPRISES INC., a Delaware corporation,
SERVICE EXPERTS INC., a Delaware corporation, LENNOX GLOBAL LTD., a Delaware
corporation and BANK OF AMERICA, N.A., as administrative agent for the below
defined Lenders (in such capacity, the “Administrative Agent”).
RECITALS:
A. Lennox International Inc., a Delaware corporation (the “Borrower”),
previously entered into that certain Second Amended and Restated Revolving
Credit Facility Agreement dated as of July 8, 2005, among the Borrower, the
lenders party thereto, and Bank of America, N.A., as administrative agent (such
Second Amended and Restated Revolving Credit Facility Agreement, as the same has
been amended or otherwise modified prior to the date hereof, being hereinafter
referred to as the “Existing Credit Agreement”);
B. In connection with the Existing Credit Agreement, Lennox Industries Inc.,
Service Experts Inc., Armstrong Air Conditioning Inc., Excel Comfort Systems
Inc. and Lennox Global Ltd. entered into that certain Second Amended and
Restated Subsidiary Guaranty Agreement dated as of July 8, 2005 (as the same has
been amended or otherwise modified prior to the date hereof, being hereinafter
referred to as the “Existing Guaranty”);
C. The Borrower has entered into that certain Third Amended and Restated
Revolving Credit Facility Agreement dated as of October 12, 2007, with the
lenders party thereto (the “Lenders”), the Administrative Agent, JPMorgan Chase
Bank, N.A. and Wachovia Bank, National Association, as Co-Syndication Agents,
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A., as
Co-Documentation Agents, and U.S. Bank National Association and the Bank of Nova
Scotia, as Co-Managing Agents, which amended and restated (but did not
extinguish) the Existing Credit Agreement in its entirety (such Third Amended
and Restated Revolving Credit Facility Agreement, as the same has been and may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, being hereinafter referred to as the “Credit Agreement”, and capitalized
terms not otherwise defined herein shall have the same meanings as set forth in
the Credit Agreement); and
D. One of the conditions to the effectiveness of the Credit Agreement and each
Issuing Bank’s agreement to issue Letters of Credit and each Lender’s
obligations to make the Loans thereunder is the execution and delivery of this
Guaranty Agreement by the parties hereto, which amends and restates the Existing
Guaranty.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned parties and each Material
Subsidiary which, pursuant to the terms of Section 5.21 of the Credit Agreement,
is hereafter required to be added hereto as a “Guarantor” pursuant to a
Subsidiary Joinder Agreement (each, a “Guarantor” and, collectively, the
“Guarantors”), hereby jointly, severally, irrevocably and unconditionally
guarantees to the Administrative Agent, for the benefit of the Creditors (as
hereinafter defined), the full and prompt payment and performance of the
Guaranteed Obligations (as hereinafter defined), this Guaranty Agreement being
upon the following terms:
1. THE GUARANTEED OBLIGATIONS. The term “Guaranteed Obligations” means all
obligations, indebtedness, and liabilities:
(a) of the Borrower to the Agents, the Issuing Banks and the Lenders, or any of
them, now or hereafter arising pursuant to the Credit Agreement, any other Loan
Document, or any other document executed and delivered in connection with any of
the foregoing (together with the Swap Agreements described in clause (b) below,
the “Transaction Documents”); and
(b) of the Borrower and the Subsidiaries of the Borrower to the Creditors, or
any of them, arising pursuant to any Swap Agreement;
in each case, whether such obligations, indebtedness and liabilities described
in clause (a) and (b) above are now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, (i) the obligation of the Borrower to repay the Loans and pay
interest on the Loans, the obligation of the Borrower to reimburse each Issuing
Bank for all L/C Disbursements owing to it and pay interest on the L/C
Disbursements, and the obligation of the Borrower to pay all indemnities, fees,
costs, and expenses (including reasonable attorneys’ fees and expenses) required
to be paid by it under the Credit Agreement and (ii) all post-petition interest
and expenses (including reasonable attorneys’ fees) whether or not allowed under
any bankruptcy, insolvency, or other similar law. However, the Guaranteed
Obligations shall be limited, with respect to each Guarantor, to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 544 or 548 of the
United States Bankruptcy Code or under any applicable state law relating to
fraudulent transfers or conveyances. For the purposes of this Guaranty
Agreement, the Agents, the Issuing Banks, the Lenders and each Affiliate of a
Lender who is now or hereafter owed any Guaranteed Obligations is herein a
“Creditor”. Furthermore, the Borrower and any other party directly obligated on
any Guaranteed Obligation is herein an “Obligated Party”. This Guaranty
Agreement is an absolute, present and continuing Guaranty Agreement of payment
and not of collectibility and is in no way conditional or contingent upon any
attempt to collect from any Obligated Party, any collateral securing the
Guaranteed Obligations or any other guarantor of the obligations guarantied
hereby or upon any other action, occurrence or circumstance whatsoever. In the
event that an Obligated Party shall fail to pay any of such Guaranteed
Obligations, the Guarantors jointly and severally agree to pay the same when due
to the Administrative Agent or, with respect to Guaranteed Obligations arising
in connection with a Swap Agreement, to the applicable Creditor, without demand,
presentment, protest or notice of any kind. Each default in payment of principal
of, premium, if any, or interest on any obligation guarantied hereby shall give
rise to a separate cause of action hereunder and separate suits may be brought
hereunder as each cause of action arises.

 

 



--------------------------------------------------------------------------------



 



2. INDEMNIFICATION.
(a) Without limitation on any other obligations of any Guarantor or remedies of
the Creditors under this Guaranty Agreement, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
each Creditor and each of their Related Parties (each, an “Indemnified Party”)
from and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations or any of the obligations of any Guarantor hereunder to
be the legal, valid and binding obligations of the Borrower or any of its
Subsidiaries, as applicable, enforceable against the Borrower or any of its
Subsidiaries, as applicable, in accordance with their terms; provided that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such claims, damages, losses, liabilities and expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.
(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their Related Parties for, and each Guarantor
hereby agrees not to assert any claim against any Indemnified Party on any
theory of, liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the actual or proposed use of the
proceeds of the Loans or the Letters of Credit, any of the Loan Documents or any
of the transactions contemplated by the Loan Documents.
(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty Agreement, the obligations of each Guarantor under
this Section 2 or shall survive the payment in full of the Guaranteed
Obligations and all of the other amounts payable under this Guaranty Agreement.
3. OBLIGATIONS ABSOLUTE. The obligations of each Guarantor hereunder shall be
primary, continuing, absolute, joint, several, irrevocable and unconditional,
irrespective of the validity, regularity or enforceability of any Transaction
Document, shall not be subject to any counterclaim, setoff, deduction or defense
based upon any claim any Guarantor may have against any Obligated Party, any
Creditor or otherwise or any claim any Obligated Party may have against any
Creditor or otherwise, and shall remain in full force and effect without regard
to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (whether or not such Guarantor shall have
any knowledge or notice thereof), including, without limitation: (a) any
amendment, restatement, modification of or supplement to any Transaction
Document or any other instrument referred to therein (except that the
obligations of any Guarantor hereunder shall apply to the applicable Transaction
Document or such other instruments as so amended, restated, modified or
supplemented) or any assignment or transfer of any of the foregoing or of any
interest therein, or any furnishing, acceptance or release of any security for
the obligations due under any Transaction Document; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
Transaction Document; (c) any bankruptcy, insolvency, readjustment, composition,
liquidation or similar proceeding with respect to the Borrower or any Guarantor
or other guarantor or any of their respective property; (d) any merger,
amalgamation or consolidation of any Guarantor or of any Obligated Party into or
with any other corporation or any sale, lease or transfer of any or all of the
assets of any Guarantor or of any Obligated Party to any Person; (e) any failure
on the part of any Obligated Party for any reason to comply with or perform any
of the terms of any other agreement with any Guarantor; or (f) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (other than a release of the obligations of a Guarantor
hereunder granted in accordance with the provisions of paragraph 21 hereof).

 

 



--------------------------------------------------------------------------------



 



4. WAIVER. Each Guarantor unconditionally waives to the fullest extent permitted
by law, (a) notice of acceptance hereof, of any action taken or omitted in
reliance hereon and of any defaults by any Obligated Party in the payment of any
amounts due under any Transaction Document, and of any of the matters referred
to in paragraph 2 or 3 hereof (other than any notices expressly provided for in
this Guaranty Agreement or in any other Loan Document), (b) all notices which
may be required by statute, rule of law or otherwise to preserve any of the
rights of any Creditor from time to time against any Guarantor, including,
without limitation, presentment to or demand for payment from any Obligated
Party or any Guarantor, notice to any Obligated Party or to any Guarantor of
default or protest for nonpayment or dishonor and the filing of claims with a
court in the event of the bankruptcy of the Borrower whatsoever (other than any
notices expressly provided for in this Guaranty Agreement or in any other Loan
Document), (c) any right to the enforcement, assertion or exercise by any
Creditor of any right, power or remedy conferred in this Guaranty Agreement or
any Transaction Document, (d) any requirement or diligence on the part of any
Creditor and (e) any other act or omission or thing or delay to do any other act
or thing which might in any manner or to any extent vary the risk of any
Guarantor or which might otherwise operate as a discharge of any Guarantor. The
exercise by any Creditor of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
5. OBLIGATIONS UNIMPAIRED. Each Guarantor authorizes the Creditors without
notice or demand to any Guarantor and without affecting the obligations of any
Guarantor hereunder, from time to time (a) to renew, compromise, extend,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of, all or any part of any Transaction Document or any other instrument
referred to therein; (b) to take and hold security for the payment and
performance of the obligations under any Transaction Document, for the
performance of this Guaranty Agreement or otherwise for the indebtedness
guaranteed hereby and to exchange, enforce, waive and release any such security;
(c) to apply any such security and to direct the order or manner of sale thereof
as the Administrative Agent in its sole discretion may determine; (d) to obtain
additional or substitute endorsers or guarantors; (e) to exercise or refrain
from exercising any rights against any Obligated Party and others; and (f) to
apply any sums, by whomsoever paid or however realized, to the payment of the
principal of, premium, if any, and interest on the obligations under the
Transaction Documents and any other Guaranteed Obligation. Each Guarantor waives
any right to require any Creditor to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by any Obligated Party, any Guarantor or any other Person or to pursue any other
remedy available to such entities.

 

 



--------------------------------------------------------------------------------



 



6. COVENANTS. Each Guarantor agrees that, so long as any Creditor has any
commitment or any other obligations under any Transaction Document, or any
amount payable hereunder remains unpaid, it shall comply with all covenants set
forth in the Credit Agreement and any other Transaction Document applicable to
it.
7. SUBROGATION. Until the payment in full in cash of all Guaranteed Obligations
(other than contingent indemnification obligations for which no claim has been
made) and all other amounts payable under this Guaranty Agreement and the
termination or expiration of the Commitments of the Lenders under the Credit
Agreement, each Guarantor hereby waives (x) all rights of subrogation which it
may at any time otherwise have as a result of this Guaranty Agreement (whether
statutory or otherwise) to the claims of the Creditors against any Obligated
Party or any other guarantor of the Guaranteed Obligations (the Obligated
Parties and such other guarantors are each herein referred to as an “Other
Party”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty Agreement; and (y) any right to
enforce any other remedy which any Creditor now has or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Guaranteed Obligations.
8. CONTRIBUTION. The Guarantors collectively desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under the
Loan Documents. Accordingly, in the event any payment or distribution is made by
a Guarantor (a “Funding Guarantor”) under this Guaranty Agreement or any other
Transaction Document that exceeds its Fair Share (as defined below), that
Funding Guarantor shall, subject to paragraph 7 hereof, be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Guarantor’s Aggregate Payments (as defined
below) to equal its Fair Share. “Fair Share” means, with respect to a Guarantor
as of any date of determination, an amount equal to (i) the ratio of (x) the
Adjusted Maximum Amount (as defined below) with respect to such Guarantor to (y)
the aggregate of the Adjusted Maximum Amounts with respect to all Guarantors,
multiplied by (ii) the aggregate amount paid or distributed on or before such
date by all Funding Guarantors under this Guaranty Agreement or under the other
Loan Documents in respect of the obligations guarantied. “Fair Share Shortfall”
means, with respect to a Guarantor as of any date of determination, the excess,
if any, of the Fair Share of such Guarantor over the Aggregate Payments of such
Guarantor. “Adjusted Maximum Amount” means, with respect to a Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Guarantor under this Guaranty Agreement and the other Transaction Documents
determined in accordance with the provisions hereof (including, without
limitation, the limitations on such obligations contained in paragraph 1
hereof); provided that, solely for purposes of calculating the Adjusted Maximum
Amount with respect to any Guarantor for purposes of this paragraph 8 the assets
or liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Guarantor.
“Aggregate Payments” means, with respect to a Guarantor as of any date of
determination, the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty Agreement and the
other Transaction Documents to which it is a party (including, without
limitation, in respect of this paragraph 8). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Guarantors of their obligations as set forth in this paragraph
8 shall not be construed in any way to limit the liability of any Guarantor
hereunder or under any other Transaction Document.

 

 



--------------------------------------------------------------------------------



 



9. REINSTATEMENT OF GUARANTY AGREEMENT. This Guaranty Agreement shall continue
to be effective, or be reinstated, as the case may be, if and to the extent at
any time payment, in whole or in part, of any of the sums due to any Creditor in
respect of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by such entity upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Obligated Party or any Guarantor, or upon
or as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to any Obligated Party, any Guarantor
or any substantial part of their respective properties, or otherwise, all as
though such payments had not been made. If an event permitting the acceleration
of the maturity of the principal due under any Transaction Document shall at any
time have occurred and be continuing and such acceleration shall at such time be
prevented or the right of any Creditor to receive any payment under the
applicable Transaction Document shall at such time be delayed or otherwise
affected by reason of the pendency against any Obligated Party of a case or
proceeding under a bankruptcy or insolvency law, each Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the applicable Creditor had accelerated the same in accordance with
the terms of the applicable Transaction Documents, and any Guarantor shall
forthwith pay such accelerated principal amount, accrued interest and premium,
if any, thereon and any other amounts guaranteed hereunder.
10. PAYMENTS. Each Guarantor hereby, jointly and severally, guarantees the full
and prompt payment of the Guaranteed Obligations to the Administrative Agent,
with respect to Guaranteed Obligations arising under the Loan Documents, and
with respect to the other Transaction Documents, the applicable Creditor
thereunder, in currency required by the applicable Transaction Document and in
immediately available funds, at the times and places provided in, and otherwise
strictly in accordance with the terms and provisions of, the applicable
Transaction Document (regardless of any law, regulation or decree now or
hereafter in effect which might in any manner affect the Guaranteed Obligations,
or the rights of any such entity with respect thereto as against any Obligated
Party, or cause or permit to be invoked any alteration in the time, amount or
manner of payment by any Obligated Party of any or all of the Guaranteed
Obligations), without set-off or counterclaim and free and clear of, and without
reduction for or on account of, any Indemnified Taxes or Other Taxes. If any
Indemnified Taxes or Other Taxes are required to be withheld from any amount
payable by any Guarantor to any Creditor under this Guaranty Agreement, the
amounts so payable to such holder shall be increased to the extent necessary to
yield to such entity (after payment of all Indemnified Taxes and Other Taxes)
interest or any such other amounts at the rates or in the amounts specified in
the applicable Transaction Document. Notwithstanding any provision of the
definition of “Excluded Taxes” to the contrary, for purposes of this Section 10,
with respect to any Guarantor that is a Foreign Subsidiary, Indemnified Taxes
shall include all withholding taxes that would be imposed on amounts payable
under this Guaranty Agreement by such Guarantor to any Lender at the time such
Guarantor becomes a party to this Guaranty Agreement, except to the extent
attributable to such Lender’s failure to comply with the following sentence. Any
Lender that is entitled to an exemption from or reduction of withholding tax
under the law of the

 

 



--------------------------------------------------------------------------------



 



jurisdiction in which any Guarantor that is a Foreign Subsidiary is resident for
tax purposes, or any treaty to which such jurisdiction is a party, with respect
to payments hereunder, shall deliver to such Guarantor, at the time or times
prescribed by applicable law or reasonably requested by such Guarantor, such
properly completed and executed documentation prescribed by applicable law as
will permit payments by such Guarantor to be made without withholding or at a
reduced rate of withholding. In the event any payment is made by a Guarantor
under this Guaranty Agreement, then such Guarantor shall, subject to paragraph 7
hereof, be subrogated to the rights then held by a Creditor with respect to the
Guaranteed Obligations to the extent to which the Guaranteed Obligations were
discharged by such Guarantor. All payments received by the Administrative Agent
under this Guaranty Agreement shall be allocated pro rata among the Lenders in
accordance with the Lenders’ Applicable Percentages unless the Credit Agreement
directs that the proceeds shall be distributed in another manner. All payments
directly made to any other Creditor under this Guaranty Agreement shall be
applied in accordance with the applicable Transaction Document.
11. RANK OF GUARANTY AGREEMENT. Each Guarantor agrees that its obligations under
this Guaranty Agreement shall rank at least pari passu in priority of payment
with all other unsecured senior obligations of such Guarantor now or hereafter
existing.
12. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.
Each Guarantor represents and warrants to each Creditor as follows:
(a) Existence. It: (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization; (ii) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted and as proposed to be conducted; (iii) is qualified to do
business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect;
and (iv) has the corporate or other organizational power and authority to
execute, deliver and perform its obligations under this Guaranty Agreement and
the other Transaction Documents to which it is a party.
(b) Authorization. Its execution, delivery and performance of this Guaranty
Agreement and the other Transaction Documents to which it is a party: (i) have
been duly authorized by all requisite corporate or other organizational action
and (ii) will not violate (A) any provision of any law, statute, rule or
regulation to which it or any of its assets is subject or of its certificate of
incorporation or other constituent documents or by-laws or analogous documents,
(B) any order of any Governmental Authority or (C) any provision of any Material
indenture, agreement or other instrument to which it is a party or by which it
or any of its property is or may be bound, (iii) violate, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under
any such Material indenture, agreement or other instrument or (iv) result in the
creation or imposition of any Lien upon any of its property or assets.
(c) Enforceability. It has duly executed and delivered this Guaranty Agreement.
This Guaranty Agreement constitutes, and when entered into, the other
Transaction Documents to which it is a party will constitute, its legal, valid
and binding obligation enforceable against it in accordance with their
respective terms, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

 



--------------------------------------------------------------------------------



 



(d) No Consents. No action, consent or approval of, registration or filing with
or other action by any Governmental Authority or any other Person is or will be
required in connection with its execution, delivery or performance of this
Guaranty Agreement or the other Transaction Documents to which it is a party,
except for any reports that are required to be filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
(e) Credit Agreement Representations. All representations and warranties in the
Credit Agreement relating to it are true and correct as of the date hereof and
are restated herein with the same force and effect as if such representations
and warranties had been made on and as of such date except to the extent that
such representations and warranties relate specifically to another date.
(f) Information. It has adequate means to obtain from the other Obligated
Parties on a continuing basis information concerning the financial condition and
assets of the other Obligated Parties and it is not relying upon any Creditor to
provide (and no Creditor shall have any duty to provide) any such information to
it either now or in the future.
(g) Benefit. The Borrower provides the Guarantors financing from time to time
and some of the funds used by the Borrower to provide such financing have been
and will hereafter be borrowed by the Borrower under the Credit Agreement. As a
result, the value of the consideration received and to be received by each
Guarantor as a result of the Borrower and the Lenders entering into the Credit
Agreement and each Guarantor’s executing and delivering this Guaranty Agreement
(in light of, among other things, the contribution provisions of paragraph 8
hereof) is reasonably worth at least as much as the liability and obligation of
each Guarantor hereunder, and such liability and obligation and the Transaction
Documents have benefited and may reasonably be expected to benefit each
Guarantor directly or indirectly.
13. SETOFF. If an Event of Default shall have occurred and be continuing, each
Creditor is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Creditor to or for the credit or the
account of any Guarantor against any or all of the Guaranteed Obligations,
irrespective of whether or not such Creditor shall have made any demand under
this Guaranty Agreement and although such obligations may be unmatured. The
rights of each Creditor under this paragraph are in addition to other rights and
remedies (including other rights of setoff) which such Creditor may have. Each
Creditor agrees to promptly notify the applicable Guarantor after any such
setoff and application by it, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
14. [INTENTIONALLY OMITTED].

 

 



--------------------------------------------------------------------------------



 



15. NOTICES. Unless otherwise specifically provided herein, all notices,
consents, directions, approvals, instructions, requests and other communications
required or permitted by the terms hereof shall be in writing, and any such
communication shall become effective when received, addressed in the following
manner: (a) if to any Guarantor, in care of the Borrower in accordance with the
notice provisions in the Credit Agreement or (b) if to any Lender or any Issuing
Bank, or any Affiliate thereof, to the respective address of the applicable
Lender set forth in the notice provisions of the Credit Agreement, with a copy
to the Administrative Agent; or (c) if to the Administrative Agent, to the
respective address set forth in the notice provisions of the Credit Agreement;
provided, however, that any such addressee may change its address for
communications by notice given as aforesaid to the other parties hereto.
16. CONSTRUCTION. The Section and Subsection headings in this Guaranty Agreement
are for convenience of reference only and shall neither be deemed to be a part
of this Guaranty Agreement nor modify, define, expand or limit any of the terms
or provisions hereof. All references herein to numbered Sections or paragraphs,
unless otherwise indicated, are to Sections and paragraphs of this Guaranty
Agreement. Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.
17. SEVERABILITY. If any provision of this Guaranty Agreement, or the
application thereof to any Person or circumstances, shall, for any reason or to
any extent, be invalid or unenforceable, such invalidity or unenforceability
shall not in any manner affect or render invalid or unenforceable the remainder
of this Guaranty Agreement, and the application of that provision to other
persons or circumstances shall not be affected but, rather, shall be enforced to
the extent permitted by applicable law.
18. STATUTE OF LIMITATIONS. To the extent permitted by law, any acknowledgment
or new promise, whether by payment of principal or interest or otherwise and
whether by any Obligated Party or others (including any Guarantor), with respect
to any of the Guaranteed Obligations shall, if the statute of limitations in
favor of any Guarantor against any Creditor shall have commenced to run, toll
the running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
19. FEES. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys’ fees and all other reasonable costs and expenses incurred
by the Creditors in connection with the administration, enforcement, or
collection of this Guaranty Agreement.
20. SUCCESSORS. The terms and provisions of this Guaranty Agreement shall be
binding upon and inure to the benefit of each Guarantor and the Creditors from
time to time and their respective permitted successors, transferees and assigns.

 

 



--------------------------------------------------------------------------------



 



21. ENTIRE AGREEMENT; AMENDMENT; RELEASE. This Guaranty Agreement amends and
restates in its entirety (but does not extinguish) the Existing Guaranty. From
and after the date hereof, the guaranty of all indebtedness guaranteed by the
Existing Guaranty is continued, and not extinguished, discharged or satisfied.
All references in the Loan Documents to the Existing Guaranty shall be deemed to
mean this Guaranty Agreement, as an amendment and restatement of the Existing
Guaranty. THIS GUARANTY AGREEMENT CONSTITUTES A “LOAN AGREEMENT” AS DEFINED IN
SECTION 26.02(a) OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENTS THE
ENTIRE CONTRACT AMONG THE PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF AND
THEREOF. ANY PREVIOUS AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF IS SUPERSEDED BY THIS GUARANTY AGREEMENT. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. NOTHING IN THIS GUARANTY AGREEMENT,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE
PARTIES HERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY
REASON OF THIS GUARANTY AGREEMENT. THIS GUARANTY AGREEMENT IS INTENDED BY EACH
GUARANTOR AND EACH CREDITOR AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF
THE GUARANTY AGREEMENT, AND NO COURSE OF DEALING AMONG ANY GUARANTOR AND ANY
CREDITOR, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER
EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT
OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. No amendment of or supplement to
this Guaranty Agreement, or waiver or modification of, or consent under, the
terms hereof shall be effective unless in writing and signed by the Guarantors,
the Administrative Agent and the Required Lenders; except that without the
agreement of the Guarantors, the Administrative Agent or any Lender, any
Material Subsidiary may be added hereto as a “Guarantor” by its execution and
delivery of a Subsidiary Joinder Agreement. Notwithstanding the foregoing, no
Guarantor shall be released from its obligations under this Guaranty Agreement
without the prior written consent of all the Lenders, except that the
Administrative Agent may, without the consent or agreement of any Lender,
release a Guarantor (x) if such Guarantor or its assets have been sold to a
third party not affiliated with the Borrower or any other Guarantor in a
transaction permitted by Section 5.11 of the Credit Agreement, or (y) at any
time when no Event of Default exists and is continuing (as certified to the
Administrative Agent by the Borrower and absent any express actual knowledge to
the contrary of the officers of the Administrative Agent who are involved with
the proposed release), if the Borrower requests the release of such Guarantor
due to the fact that such Guarantor is no longer a Material Subsidiary, and in
connection with such request delivers to the Administrative Agent a certificate
to the effect that such Guarantor is no longer a Material Subsidiary and
provides the Administrative Agent with any documents or other evidence that it
may reasonably request in order to verify the statements made in such
certificate. Upon the release of any Guarantor, the Administrative Agent shall
execute and deliver all such documents as the Borrower or such Guarantor shall
reasonably request to evidence the release of such Guarantor from its
obligations hereunder. This Guaranty Agreement may be amended or otherwise
modified, and any Guarantor may be released from any and all obligations
hereunder without the consent or agreement of any Affiliate of any Lender.
22. TERM OF GUARANTY AGREEMENT. Subject to the release provisions of paragraph
21, this Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other amounts payable under this Guaranty Agreement shall be paid in full in
cash and all commitments of the Creditors under any Transaction Document
terminated.

 

 



--------------------------------------------------------------------------------



 



23. SURVIVAL. All warranties, representations and covenants made by the
Guarantors herein or in any certificate or other instrument delivered by such
Guarantors on their behalf under this Guaranty Agreement shall be considered to
have been relied upon by the Creditors and shall survive the execution and
delivery of this Guaranty Agreement, regardless of any investigation made by, or
on behalf of any Creditor.
24. FURTHER ASSURANCES. Each Guarantor hereby agrees to execute and deliver all
such instruments and take all such action as the Administrative Agent may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.
25. EXERCISE OF REMEDIES. Each Guarantor agrees that the Creditors may exercise
any rights granted to any of them under the Transaction Documents without
affecting the validity or enforceability of this Guaranty Agreement.
26. GOVERNING LAW; JURISDICTION, ETC.
(a) GOVERNING LAW. THIS GUARANTY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY
AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDITOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST ANY GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 



--------------------------------------------------------------------------------



 



(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15. NOTHING IN THIS
GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
27. NO WAIVER. No failure on the part of any Creditor to exercise, and no delay
in exercising, any right, power, or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.
28. TIME IS OF THE ESSENCE. Time is of the essence in the performance of this
Guaranty Agreement.
29. JUDGMENT CURRENCY. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated or the
currencies payable hereunder (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment. The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the spot rate
for the purchase of the Obligations Currency with the Judgment Currency quoted
by Bank of America, N.A. in Dallas, Texas at 10:00 a.m. (Dallas, Texas time) on
the date for determination specified above. The Guarantor shall indemnify each
Indemnitee and hold each Indemnitee harmless from and against all loss or damage
resulting from any change in exchange rates between the date any claim is
reduced to judgment and the date of payment thereof by the Guarantor or any
failure of the amount of any such judgment to be calculated as provided in this
paragraph.

 

 



--------------------------------------------------------------------------------



 



30. RELIANCE. Each Guarantor recognizes that each Creditor is relying upon this
Guaranty Agreement and the undertakings of each Guarantor hereunder in making
extensions of credit to the Obligated Parties under the Transaction Documents
and further recognizes that the execution and delivery of this Guaranty
Agreement is a material inducement to the Creditors in entering into the
Transaction Documents and continuing to extend credit thereunder. Each Guarantor
hereby acknowledges that there are no conditions to the full effectiveness of
this Guaranty Agreement.
31. TERMINATION OF INTERCREDITOR AGREEMENT. Each Guarantor acknowledges, agrees
and confirms, on behalf of itself and its Affiliates, that (i) effective as of
the date hereof (A) the Second Amended and Restated Intercreditor Agreement
dated as of July 8, 2005 among the Borrower, the other Obligated Parties named
therein, Bank of America, as collateral agent thereunder and as the
Administrative Agent, and the lenders party to the Senior Note Purchase
Agreements (the “Intercreditor Agreement”) is terminated and (B) all of the
obligations and agreements of the parties hereto and their Affiliates under the
Intercreditor Agreement shall be fully and effectively terminated (other than
the obligations set forth in Section 8.01, Section 8.02, and Section 5.11 of the
Intercreditor Agreement which survive the termination thereof) and (ii) all of
the security interests and Liens in all of the Collateral (as defined in the
Intercreditor Agreement) created pursuant to the Pledge Agreement (as defined in
the Intercreditor Agreement) have been released and that none of Bank of
America, as collateral agent under the Intercreditor Agreement, any Lender (as
defined in the Intercreditor Agreement), or any Affiliate of the foregoing has a
Lien or security interest in any Collateral (as defined in the Intercreditor
Agreement) pursuant to the Pledge Agreement (as defined in the Intercreditor
Agreement).
32. LIMITATION ON INTEREST. The Creditors and the Guarantors intend to contract
in strict compliance with any applicable usury law from time to time in effect,
and the provisions of the Credit Agreement limiting the interest for which the
Guarantors are obligated are expressly incorporated herein by reference.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date first written above.

              GUARANTORS:
 
            LENNOX INDUSTRIES INC.
ALLIED AIR ENTERPRISES INC.
SERVICE EXPERTS INC.
LENNOX GLOBAL LTD.
 
       
 
  By:    
 
       
 
      Name: Gary A. Larson
 
      Title:  Treasurer
 
            On behalf of each of the above-referenced Guarantors

Third Amended and Restated Subsidiary Guaranty Agreement — Signature Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SUBSIDIARY JOINDER AGREEMENT
This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
                      _____, 200_____  is executed by the undersigned (“Debtor”)
for the benefit of BANK OF AMERICA, N.A. in its capacity as administrative agent
for the lenders party to the hereafter identified Credit Agreement (in such
capacity herein, the “Administrative Agent”) and for the benefit of (a) such
lenders in connection with that certain Third Amended and Restated Revolving
Credit Facility Agreement dated as of October 12, 2007, among the Administrative
Agent, Lennox International Inc. (the “Borrower”), the lenders party thereto,
JPMorgan Chase Bank, N.A. and Wachovia Bank, National Association, as
Co-Syndication Agents, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo
Bank, N.A., as Co-Documentation Agents, and U.S. Bank National Association and
The Bank of Nova Scotia, as Co-Managing Agents (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
and capitalized terms not otherwise defined herein being used herein as defined
in the Credit Agreement) and (b) such lenders and Affiliates thereof in
connection with Swap Agreements.
The Debtor is a newly formed or newly acquired Material Subsidiary that is not
an Excluded Foreign Subsidiary or, as a result of a change in assets, has become
a Material Subsidiary that is not an Excluded Foreign Subsidiary and is required
to execute this Subsidiary Joinder Agreement pursuant to Section 5.21 the Credit
Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:
1. The Debtor hereby assumes all the obligations of a “Guarantor” under that
certain Third Amended and Restated Subsidiary Guaranty dated as of October 12,
2007 executed by the Guarantors party thereto in favor of the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”) and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty as if it had been an original
signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Debtor
irrevocably and unconditionally guarantees to the Creditors (as defined in the
Guaranty) the full and prompt payment and performance of the Guaranteed
Obligations (as defined in the Guaranty) upon the terms and conditions set forth
in the Guaranty. The Debtor hereby represents and warrants that each of the
representations and warranties contained in Section 12 of the Guaranty is true
and correct on and as of the date hereof (after giving effect to this Subsidiary
Joinder Agreement) as if made on and as of such date.
2. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and shall be governed by all the terms and provisions of the Credit
Agreement and the Guaranty, which terms are incorporated herein by reference,
are ratified and confirmed and shall be in full force and effect as valid and
binding agreements of Debtor enforceable against Debtor. The Debtor hereby
waives notice of any Creditor’s acceptance of this Agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day and
year first written above.

         
 
  Debtor:
 
       
 
  By:     
 
     
 
    Name:   
 
       
 
    Title:   
 
       

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
EXISTING LETTERS OF CREDIT

                                                                               
              Non-                                               renewal        
                              Renewal     Notice   LC Number   Issuer   Amount  
  Beneficiary   Expiration     Terms     (days)  
D-210105
  JPMorgan Chase Bank   $ 2,650,000.76     Lumbermans Mutual Casualty
Company/American Motorists Insurance Company     12/31/07     Evergreen     60  
D-218754
  JPMorgan Chase Bank   $ 80,000.00     Continental Casualty Company    
10/23/08     Evergreen     60  
D-218869
  JPMorgan Chase Bank   $ 2,814,883.00     Ace American Insurance
Company/Indemnity Insurance Company of North America     10/23/07     Evergreen
    60  
D-218998
  JPMorgan Chase Bank   $ 74,000.00     Lumberman’s Underwriting Alliance    
10/23/07     Evergreen     45  
D-219850
  JPMorgan Chase Bank   $ 7,000,000.00     Lake Park Insurance Limited    
11/30/07     Evergreen     60  
D-235454
  JPMorgan Chase Bank   $ 31,290,000.00     Ace American Insurance Company/Ace
Insurance Company of Texas     03/30/08     Evergreen     60  
D-244782
  JPMorgan Chase Bank   $ 25,226,264.00     Ace American Insurance Company/Ace
Insurance Company of Texas     12/31/07     Evergreen     60  
NZS538172
  Wells Fargo Bank   $ 24,070,714.00     Ace American Insurance Company/Ace
Insurance Company of Texas     12/30/07     Evergreen     60                    
                 
Total
          $ 93,205,861.76                                                      
               

SCHEDULE 1.01 — Existing Letters of Credit, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable   Lender   Commitment     Percentage  
 
               
Bank of America, N.A.
  $ 75,000,000       11.538461538 %
JPMorgan Chase Bank, N.A.
  $ 75,000,000       11.538461538 %
Wachovia Bank, NA
  $ 60,000,000       9.230769231 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 50,000,000       7.692307692 %
Wells Fargo Bank, N.A
  $ 50,000,000       7.692307692 %
U.S. Bank National Association
  $ 40,000,000       6.153846154 %
The Bank of Nova Scotia
  $ 40,000,000       6.153846154 %
Comerica Bank
  $ 27,500,000       4.230769231 %
Compass Bank
  $ 27,500,000       4.230769231 %
The Northern Trust Company
  $ 27,500,000       4.230769231 %
SunTrust Bank
  $ 27,500,000       4.230769231 %
Bank of Texas, N.A.
  $ 25,000,000       3.846153846 %
PNC Bank, National Association
  $ 25,000,000       3.846153846 %
ABN Amro Bank N.V.
  $ 20,000,000       3.076923077 %
Amegy Bank National Association
  $ 20,000,000       3.076923077 %
Calyon New York Branch
  $ 20,000,000       3.076923077 %
RBS Citizens, N.A.
  $ 20,000,000       3.076923077 %
UBS Loan Finance LLC
  $ 20,000,000       3.076923077 %
 
           
 
               
Total
  $ 650,000,000       100.000000000 %
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.05
LENNOX INTERNATIONAL INC. MATERIAL SUBSIDIARIES

      Name   Jurisdiction of Organization
 
   
Lennox Industries Inc.
  Iowa
Lennox Industries (Canada) Ltd.1
  Canada
Lennox Canada Inc.2
  Canada
Allied Air Enterprises Inc.
  Delaware
Service Experts Inc.
  Delaware
Lennox Global Ltd.
  Delaware

 

      1  
Excluded Foreign Subsidiary
  2  
Excluded Foreign Subsidiary

SCHEDULE 3.05 — Material Subsidiaries, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.07
LITIGATION
None.
SCHEDULE 3.05 — Litigation, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17
ENVIRONMENTAL DISCLOSURES
None.
SCHEDULE 3.17 — Environmental Disclosures, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.12
SCHEDULED INDEBTEDNESS

1.  
Indebtedness of Lennox Procurement Company Inc., as lessee (“Lessee”) under that
certain Lease Agreement, dated as of June 22, 2006, by and between BTMU Capital
Corporation, as lessor (“Lessor”) and Lessee (the “Lease Agreement”), pursuant
to which the Lessee leases an office building of approximately 192,000 square
feet, which includes the Company’s corporate headquarters in Richardson, Texas,
and land and related improvements.
  2.  
Guarantee by the Borrower of the Indebtedness of Lessee under the Lease
Agreement, pursuant to that certain Guaranty, dated as of June 22, 2006,
executed by the Borrower in favor of Lessor, MHCB (USA) Leasing and Finance
Corporation, and their respective affiliates.

SCHEDULE 5.12 — Scheduled Indebtedness, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
EXISTING LIENS

1.  
The obligations of Lennox Procurement Company Inc. (“Lessee”) under that certain
Lease Agreement, dated as of June 22, 2006, by and between Lessee and BTMU
Capital Corporation, as lessor, pursuant to which the Lessee leases an office
building of approximately 192,000 square feet, which includes the Company’s
corporate headquarters in Richardson, Texas, and land and related improvements
(the “Leased Property”) and under related documents are purportedly secured by a
pledge of, and a purported Lien on, Lessee’s interest in the Leased Property.

SCHEDULE 5.13 — Existing Liens, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.16
EXISTING RESTRICTIONS

1.  
Lease Agreement, dated as of June 22, 2006, by and between Lennox Procurement
Company Inc. (“Lessee”) and BTMU Capital Corporation, as lessor (“Lessor”).
  2.  
Participation Agreement, dated as of June 22, 2006, by and among Lessor, Lessee,
the Borrower, and MHCB (USA) Leasing and Finance Corporation.

SCHEDULE 5.16 — Existing Restrictions, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.23
EXISTING INVESTMENTS

1.  
25% common stock ownership interest in Alliance Compressor LLC, a joint venture
engaged in the manufacture and sale of compressors.

2.  
50% common stock ownership in Frigus-Bohn S.A. de C.V., a Mexican joint venture
that produces unit coolers and condensing units.

3.  
13% common stock ownership interest in Kulthorn Kirby Public Company Limited, a
Thailand company engaged in the manufacture of compressors for refrigeration
applications.

SCHEDULE 5.23 — Existing Investments, Solo Page

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.01
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
2140 Lake Park Blvd.,
Richardson, Texas 75080
Attention: Gary Larson
Telephone: 972/497-5410
Telecopier: 972/497-6092
Electronic Mail: Gary.Larson@Lennoxintl.com
Website: www.lennoxinternational.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas 75202
Attn: Sharon Moffett
Telephone (214) 209-0183
Telecopier: (214) 290-9428
Electronic Mail: sharon.moffett@bankofamerica.com
Account No.:
Ref: Lennox International
ABA# 026-009-593
Account No. (for Euro):
Ref: Lennox International, Attn: Credit Services
Swift Address: BOFAGB22
Account No. (for Australian Dollars):
Ref: Lennox International, Attn: Credit Services
Swift Address: BOFAAUSX
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
231 S. LaSalle St.
Mail Code: IL1-231-08-30
Chicago, Illinois 60604
Attention: Bozena Janociak
Telephone: 312-828-3597
Telecopier: 877-207-0732
Electronic Mail: bozena.janociak@bankofamerica.com
L/C ISSUER:
SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 1

 

 



--------------------------------------------------------------------------------



 



Standby Letters of Credit
Bank of America, N.A.
Trade Operations-Scranton
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Alfonso (Al) Malave
Telephone: (570) 330-4212
Facsimile: (570) 330-4186
Electronic Mail: alfonso.malave@bankofamerica.com
Commercial Letters of Credit
Bank of America, N.A.
Trade Services-Scranton
1 Fleet Way
Scranton, PA 18507
Attention: Sharon Catanzaro
Telephone: (570) 330-4270
Facsimile: (800) 755-8740
Electronic Mail: sharon.l.catanzaro@bankofamerica.com
SWINGLINE LENDER:
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-14
Dallas, TX 75202
Attn: Sharon Moffett
Telephone (214) 209-0183
Telecopier: (214) 290-9428
Electronic Mail: sharon.moffett@bankofamerica.com
Account No.:
Ref: Lennox International
ABA# 026-009-593
SCHEDULE 8.01 — Administrative Agent’s Office; Certain Addresses for Notices —
Page 2

 

 